Case 19-11687-ab| Doc 1 Ehtered 03/22/19 15:56:57 Page 1 of 73

Fi|| in this information to identify your case:

United States Bankruptcy Court for the:

RECEWED
Ai€D FlLED

Ch t fi|' d rim ' D` 21 ge
ii§;t§f’$“ '"“" era ma 22 .ri 3

m Chapter11 w

a -->~»<1' comm
a §:::::;::23 ‘J.S. Er\dx\.\\) \ \

District of Nevada

Case number (/rknown);

Check if this is an
amended filing

Ofiicial Form 101
Vo|untary Petition for lndividua|s Filing for Bankruptcy 12/11

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
joint case-a nd in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. ln joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct
information. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

m ldentify Yourself

1. Your full name

 

About Debtor 1: About Debtor 2 (Spouse Only in a Joint Case):

Write the name that is on your ADA
govemment-issued picture

 

 

 

 

 

 

 

 

 

identihcation (for example, F"s‘ name First name
your drivefs license or VlCTOR|A
passport). Middle name Middle name
Bring your picture ARMENTEROS-F|GUEROA
identihcation to your meeting Las* name '-a$* name
with the trustee
Suffix (Sr¢, Jr,, ll, lll) Sumx (Sr., Jr_, ll, lll)
2. A|l other names you
have used m the last 8 First name First name
years
lnc|ude your marn'ed or Middle name Middle name
maiden names.
Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. On|y the last 4 digits of
your Socia| Security xXX _ XX _ _2 l L L xXX _ xx _ _ _ _ _-
number or federal OR 0R
individual Taxpayer
|dentification number 9 XX _ XX __ _ _ _ 9 XX ” XX __ _ __ _

(|T|N)

Oflicia| Form 101

Vo|untary Petition for individuals Flling for Bankruptcy page 1

Case 19-11687-ab|

Debtom ADA V. ARI\/|ENTEROS-F|GUEROA

 

First Name Middle Name

4. Any business names
and Employer
identification Numbers
(ElN) you have used in
the last 8 years

include trade names and
doing business as names

5. Where you live

6. Why you are choosing
this district to file for
bankruptcy

Ofticiai Form 101

Last Name

About Debtor 1:

m l have not used any business names or E|Ns.

Case number t,ri<nowm

Doc 1 Ehtered 03/22/19 15:56:57 Page 2 of 73

About Debtor 2 (Spouse Only in a Joint Case):

n i have not used any business names or E|Ns.

 

Business name

Business name

 

Business name

M_

Em-

5084 JEFFREYS UN|T 101

 

Number Street

 

 

 

LAS VEGAS NV 89119
City State ZlP Code
CLARK

County

if your mailing address is different from the one
above, fill it in here. Note that the court will send
any notices to you at this mailing address.

 

Number Street

 

P.O. Box

 

City State ZlP Code

Check one:

m Over the last 180 days before filing this petition,
i have lived in this district longer than in any
other district

n l have another reason. Expiain.
(see 28 u.s.c. § 1408.)

 

 

 

 

Business name

Ei_N_

J_

if Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZlP Code

 

County

if Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send
any notices to this mailing address.

 

Number Street

 

P.O. Box

 

City State ZlP Code

Check one:

n Over the last 180 days before filing this petition,
i have lived in this district longer than in any
other district.

n i have another reason. Expiain.
(see 28 u.s,c. § 1408.)

 

 

 

 

Vo|untary Petition for individuals Filing for Bankruptcy page 2

Debtor 1

Case 19-11687-ab|

First Name

ADA V. ARMENTEROS-F|GUEROA

Middle Name

Doc 1 Ehtered 03/22/19 15:56:57 Page 3 of 73

Case number lim/town
Last Name

Tell the Court About Your Bankruptcy Case

7.

11.

The chapter of the
Bankruptcy Code you
are choosing to file
under

How you will pay the fee

Have you filed for
bankruptcy within the
last 8 years?

. Are any bankruptcy

cases pending or being
filed by a spouse who is
not filing this case with
you, or by a business
partner, or by an
affiliate?

Do you rent your
residence?

Officia| Form 101

Check one. (For a brief description of each, see Noiice Required by 11 UiS. C. § 342(b) for individuals Filing
for Bankruptcy (Fonn 2010)). Also, go to the top of page 1 and check the appropriate box.

m Chapter 7

U Chapter 11
l;] Chapter 12
l;] Chapter 13

l;] l will pay the entire fee when l file my petition Please check with the clerk’s office in your
local court for more details about how you may pay. Typicaily, if you are paying the fee
yourseif, you may pay with cash, cashier’s check, or money order. if your attorney is
submitting your payment on your behaif, your attorney may pay with a credit card or check
with a pre-printed address.

l;] l need to pay the fee in installments if you choose this option, sign and attach the
App/ication for individuals to Pay The Filing Fee in installments (Official Form 103A).

m l request that my fee be waived (You may request this option only if you are filing for Chapter 7.
By iaw, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). if you choose this option, you must fill out the App/ication to Have the
Chapter 7 Filing Fee Waived (Official Form 103B) and ile it with your petition.

 

 

 

 

 

 

 

m No
n Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
m No
n Yes. Debtor Reiationship to you
District When Case number, if known
MM i DD iYYYY
Debtor Reiationship to you
District When Case number, if known
MM i DD i YYYY
13 No. Go to line 12.
m Yes. Has your landlord obtained an eviction judgment against you?

m No. Go to line 12.

n Yes. Fi|l out initial Siatement About an Eviciion JudgmentAgainst You (Fonn 101A) and file it as
part of this bankruptcy petition.

Vo|untary Petition for individuals Filing for Bankruptcy page 3

Case 19-11687-ab| Doc 1 Ehtered 03/22/19 15:56:57 Page 4 of 73

Debtor1 ADA V. ARMENTERGS'F|GUERGA Case number lifl<nawn)

First Name Middle Name La§ Name

m Report About Any Businesses ¥ou own as a Sole Proprietor

 

12. Are you a sole proprietor m No. GO to pan 4_
of any full- or part-time
business? El Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as

acor orat'on, artnershi ,or
LLC.p l p p Number Street

 

Name of business, if any

 

if you have more than one
sole proprietorship use a
separate sheet and attach it
to this petition.

 

 

City State ZlP Code

Check the appropriate box to describe your businessl

Cl Health Care Business (as defined in 11 U.S.C. § 101(27A))
Cl Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
Cl Stockbroker (as defined in 11 U.S.C. § 101(53A))

Cl Commodity Broker (as defined in 11 U.S.C. § 101(6))

Cl None of the above

13. Are you filing under /f you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
Chapter 11 of the can set appropriate deadlines if you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if

are you a small business any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

debtor?
_ _ a No. l am not filing under Chapter 11.
For a definition of small
bus/ness debto’i See El No. l am filing under Chapter 11, but l am NOT a small business debtor according to the detinition in
11 U.S.C. § 101(51D)- the Bankruptcy Code.

El Yes. l am filing under Chapter 11 and l am a small business debtor according to the definition in the
Bankruptcy Code.

m Report if ¥ou own or Have Any Hazardous Property or Any Property That Needs lmmediate Attention

 

14. Do you own or have any m No
property that poses or is '
alleged to pose a threat El Yes. What is the hazard?

 

of imminent and
identifiable hazard to

 

public health or safety?
Or do you own any

p'°perty that needs ii immediate attention is needed, why is ii needed?

 

immediate attention?
For example, do you own

 

perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Where is the property?

 

Number Street

 

 

City State ZlP Code

Official Form 101 Vo|untary Petitlon for individuals Filing for Bankruptcy page 4

Case 19-11687-ab|

benton ADA V. ARMENTEROS-F|GUEROA

First Name Middle Name

Last Name

Doc 1 Ehtered 03/22/19 15:56:57 Page 5 of 73

Case number irlmawni

m Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
cou nseling.

The law requires that you
receive a briefing about credit
counseling before you hle for
bankruptcy. You must
truthfully check one of the
following choices. if you
cannot do so. you are not
eligible to fi|e.

if you hle anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 101

About Debtor 1:

You must check one:

m l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certihcate and the payment
plan, if any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before i
filed this bankruptcy petition, but l do not have a
certificate of completion.

V\hthin 14 days after you file this bankruptcy petition,
you MUST file a copy of the certihcate and payment
plan, if any,

Ci l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 1
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a SOAay temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed ifthe court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

n l am not required to receive a briefing about
credit counseling because of:

n |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about hnances.

Ei oisabiiiiy. iviy pnysicai disabiiiiy causes me
to be unable to participate in a
biiehng in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
briefing about credit counseling, you must hle a
motion for waiver of credit counseling with the court.

Vo|untary Petition for individuals Filing for

About Debtor 2 (Spouse Only in a Joint Case):

You must check one.'

Ci l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, and l received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

n l received a briefing from an approved credit
counseling agency within the 180 days before l
filed this bankruptcy petition, but l do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

Ei l certify that l asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 1
days after l made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a SOAay temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. if you do not do so, your case
may be dismissed.

Any extension of the SOAay deadline is granted
only for cause and is limited to a maximum of 15
days.

Ci l am not required to receive a briefing about
credit counseling because of:

n |ncapacity. l have a mental illness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

Ei oisabiiity. iviy physicai disabiiiiy causes me
to be unable to participate in a
briefing in person, by phone, or
through the intemet, even after l
reasonably tried to do so.

n Active duty. l am currently on active military
duty in a military combat zone.

if you believe you are not required to receive a
brieth about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Bankruptcy page 5

Debtor 1
Firxt Nmie Mdde Nmie Last Nmie
part 6: Answer These Questions for Reporting Purposes
16. What kind of debts do
you have?
El No. Go to line 16b.
iZl Yes. co to line 17.
Ei No. Go to line 16a
n Yes. Go to line 17.
17. Are you filing under

18.

19.

Case 19-11687-ab|

ADA V. ARMENTEROS-F|GUEROA

 

Case number (:1 min

Doc 1 Ehtered 03/22/19 15:56:57 Page 6 of 73

 

Chapter 7?

Do you estimate that after
any exempt property is
excluded and
administrative expenses
are paid that funds will be
available for distribution

19 “,'},S¢?‘.’."?q. ¢FF‘.*."P.'S? c, ,_

How many creditors do
you estimate that you
owe?

How much do you
estimate your assets to
be worth?

Ci $500,001~$1 million

. How much do you

estimate your liabilities
to be?

Sign Below

For you

Ofnciai Form 101

16a Are your debts primarily consumer debts? Consumer debts are denned in 11 u.S.C. § 101(8)

as “incurred by an individual primarily for a personal, family, or househoki purpose.”

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment

160. State the type of debts you owe that are not consumer debts or business debts.

 

n No. l am not filing under Chapter 7. Go to line 18.

m Yes. l am filing under Chapter 7. Do you estimate that after any exempt properly is excluded and
administrative expenses are paid that funds will be available to distribute to unsecured creditors?

m No
n Yes

iZl 149

Ei 5099
ij 100199
Ei 200999

ij $o$50,000
iii 350,001-$100,000
Ci $100,001-$500,000

lIi $0-$50,000

Ei $50,001-$100,000
lIi $100,001-$500,000
ij $500,001-$1 million

Ei 1,0ocs,ooo
Ei 5.001-10,000
El 10,001-25,000

Ei $1,000,001-$10 million
El $10,000,001-$50 million
El $50,000,001-$100 million

ij $100,000,001-$500 million

lIi $1.000,001-$10 million

lIi $10,000,001-$50 million
lIi $50,000,001-$100 million
El $100,000,001-$500 million

Ei 25,001-50,000
Ei 50.001-100,000
Ei More than 100,000

Ei $500,000,001-$1 billion

El $1,000,000,001-$10 billion
Ei $10,000,000,001-$50 billion
Ei More than $50 billion

Ei $500,000,001-$1 billion

Ei $1,000,000,001-$10 billion
El $10,000,000,001-$50 billion
Ei More than $50 billion

i have examined this petition, and i declare under penalty of perjury that the information provided is true and

correct.

if l have chosen to file under Chapter 7. l am aware that i may proceed, if eligib|e. under Chapter 7, 11,12, or 13

of title 11, United States Code. l understand the relief available under each chapter, and i choose to proceed

under Chapter 7.

if no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out

this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).
l request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

l understand making a false statement, concealing properiy, or obtaining money or property by fraud iri connection

wit bankruptcy case carl result in fines up to $250,000, or imprisonment for up to 20 years. or both.
18 C §§152, 1341, 1519, and 3571.

'i\
xii

 

Sig ture of mar 1 Signature of Debtor 2
Executed on i w i l Executed on
MM / DD / MM i DD i YYYY

Vo|untary Petition for individuals Fiiing for Bankruptcy

page€

Case 19-11687-ab| Doc 1 Ehtered 03/22/19 15:56:57 Page 7 of 73

Debtor1 ADA V. ARMENTEROS'F|GUEROA Case numberlifl<nownl

First Name Middle Name Last Name

F tt .f l, the attorney for the debtor(s) named in this petition, declare that l have informed the debtor(s) about eligibility
or your a °mey’ ' you are to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief

 

represented by one available under each chapter for which the person is eligible. l also certify that l have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that l have no
if you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect
by an attorney, you do not
need to file this page. x
Date
Signature ofAttomey for Debtor MM / DD iYYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZlP Code
Contact phone Email address
Bar number State

Official Form 101 Vo|untary Petition for individuals Filing for Bankruptcy page 7

Case 19-11687-ab| Doc 1 Ehtered 03/22/19 15:56:57 Page 8 of 73

Deb¢or-\ ADA V. ARMENTEROS'F|GUEROA Case number (Ikno~n)

 

 

First Name flidde Name

For you if you are filing this
bankruptcy without an
attorney

lf you are represented by
an attorney, you do not
need to file this page.

Official Form 101

X

Last Name

The law allows you, as an individual, to represent yourself in bankruptcy couri, but you
should understand that many people find it extremely difficult to represent
themselves successfu||y. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attomey.

To be successfui, you must correctly tile and handle your bankruptcy case. The rules are very
technica|, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. if that happens, you could lose your right to file another
case, or you may lose protections, including the benth of the automatic stay.

¥ou must list ali your property and debts in the schedules that you are required to file with the
couri. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
in your schedules if you do not list a debi, the debt may not be discharged if you do not list
properly or properly claim ii as exempt you may not be able to keep the property. The judge can
also deny you a discharge of ali your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding properiy, falsifying records, or lying_ individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

if you decide to file without an attomey. the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are filing for yourseif. To be
successfu|, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is iiied. You must also
be familiar with any State exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

E|No
mYes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incompleie, you could be fined or imprisoned?

DNo
mYes

Did you pay or agree to pay someone who is nolan attorney to help you fill out your bankruptcy forms?

DNo

m Yes Name of Person AMY MiLLER _
Attach Bankn/ptcy Petition Preparer’s Notice, Deciaration, and Signature (Official Form 119).

 

By signing here, i acknowledge that l understand the risks involved in filing without an attomey. l
have read and understood this notice, and l am aware that filing a bankruptcy case without an
at e may cause melo lose my rights or property if i do not properly handle the case.

X

1

 

 

 

sighature or oeoior 1 signature or Deoior 2
Date O:Zi\-Oi l Date *__
MM/ DD / MM / DD /YYYY
Contact phone Contact phone
Ce|i phone g Cei| phone
Email address Email address

Vo|untary Petition for individuals Filing for Bankruptcy page 8

 

 

 

ll credit counseling agency, See 11 U.S.C. §§ 109(h) and 521(b). ll

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 9 of 73

Certif`lcate Number: 12459-NV-CC-O32337189

12459-NV-CC-032337189

_CERTIFICATE OF QOUNSELING

I CERTIFY that on Februarv 23, 2019, at 4:30 o'clock PM PST, Ada Victoria
Armentos -Figueroa received from Abacus Credit Counseling, an agency

 

approved pursuant to 11 U.S.C. § 111 to provide credit counseling in the District

of Nevada, an individual [or group] briefing that complied with the provisions of

ll U.S.C. §§ 109(h) and 111.

A debt repayment plan was not prepared If a debt repayment plan was prepared a
copy of the debt repayment plan is attached to this certificate

This counseling session was conducted by internet.

Date: Februarv 23, 2019 By: /s/Jirn Santavee
Name: Jirn Santavee

Title: Credit Counselor

* lndividuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the

1

 

 

 

 

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 10 of 73

Fil| in this information to identify the case

named ADA V. ARMENTEROS-F|GUEROA

l-”rrst Name Midde Nm\e

 

Debtor 2
(Spouse, iffiling) F‘m Name Mddie Nzne Lasr Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number Chapter
(|f known)

 

 

 

thcial Form 119
Bankruptcy Petition Preparer’s Notice, Dec|aration, and Signature 12/15

 

Bankruptcy petition preparers as defined in 11 U.S.C. § 110 must fill out this form every time they help prepare documents that are filed in the
case. |f more than one bankruptcy petition preparer helps with the documen\s, each must sign in Part 3. A bankruptcy petition preparer who
does not comply with the provisions of title 11 of the United States Code and the Federa| Ru|es of Bankruptcy Procedure may be finedl
imprisonedl or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Notice to Debtor

Bankruptcy petition preparers must give the debtor a copy of this form and have the debtor sign it before they prepare any documents for
filing or accept any compensation. A signed copy of this form must be filed with any document prepared.

Bankruptcy petition preparers are not attorneys and may not practice law or give you legal advice, including the following:

l whether to file a petition underthe Bankruptcy Code (11 U.S.C. § 101 et seq.);

l whether filing a case under chapter 7, 11, 12, or 13 is appropriate;

l whether your debts will be eliminated or discharged in a case under the Bankruptcy Code;

l whether you will be able to keep your homel car, or other property aher filing a case under the Bankruptcy Code;
l what tax consequences may arise because a case is filed under the Bankruptcy Code;

l whether any tax claims may be discharged;

l whether you may or should promise to repay debts to a creditor or enter into a reaffirmation agreement;

l how to characterize the nature of your interests in property or your debts; or

l what procedures and rights apply in a bankruptcy case

The bankruptcy petition preparer AMY M"-LER has notified me of
Name

an maximum allowable fee before preparing any document for filing or accepting any fee.

 

mata<>i~li)-i<i

Sig\?ture of Debtor 1 acknowledging receipt of this notice MM / DD /YYYY

 

__h___,___h___’____~___r Date _'____
Signature of Debtor 2 acknowledging receipt 01 this notice MM/ DD /YYYY

Official Form 119 Bankruptcy Petition Preparer’s Notice, Dec|aration, and Signature page 1

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 11 of 73

ADA V. ARMENTEROS-F|GUEROA

i-'lrsi Name Midde lee Last Name

Debtor 1 Case number (rrkrm)

 

Part 2: Dec|aration and Signature of the Bankruptcy Petition Preparer
Under penalty of perjury, l declare that:
l i am a bankruptcy petition preparer or the ofhcer, principai, responsible person, or partner of a bankruptcy petition preparer;

l l or my firm prepared the documents listed below and gave the debtor a copy of them and the Notice to Debtor by Bankruptcy Petition
Prepareras required by 11 U.S.C. §§ 110(b), 110(h), and 342(b); and

l if niles or guidelines are established according to 11 U.S.C. § 110(h) setting a maximum fee for services that bankruptcy petition
preparers may charge i or my firm notified the debtor of the maximum amount before preparing any document for filing or before
accepting any fee from the debtor.

 

 

 

AMY MlLLEFi OWNER AMY TAXES N MOFiE
Printed name Titie, if any Firrn name, if it applies

8565 S. EASTEFtN AVE STE 128

Number Street

LAS VEGAS NV 89123 702-979-5837

City State ZlP Code Contact phone

| or my firm prepared the documents checked below and the completed declaration is made a part of each document that l check:
(Check all that apply.)

schedule l (Fcrm 106l) Cl
schedule J (l=crm 106J)

M Vo|untary Petition (Form 101)

g Statement About Your Social Security Numbers
(Form 121)

Chapter 11 Statement of Your Current Monthiy
income (Form 1225)

n Chapter 13 Statement of Your Current Monthly

Official Form 119

M summary cf Your Aseels and Liabllllles and
Certain Statistioal information (Form 1068um)

M schedule A/B (Fcrm 106A/B)
U schedule c (Fcrm 106c)
U schedule n (Fcrm 1060)
U Scheduie E/F (Fcrm 1065/n
U schedule c (Fcrm rossi
M schedule il (Fcrm 106H)

Dec|aration About an individual Debtor's
Schedules (Form 1OGDec)

Statement of Financial Affairs (Form 107)

Statement of intention for individuals Filing
Under Chapter 7 (Fonn 108)

Chapter 7 Statement of Your Current
Monthiy income (Form 122A-1)

UEE|EL ElELE

Statement of Exemption from Presumption
of Abuse Under § 707(b)(2)
(Form 122A-1Supp)

n Chapter 7 Means Test Calcu|ation
(Form 122A-2)

Cl
Cl
M
El

Cl

income and Calcuiation of Commitment Period
(Form 1220-1)

Chapter 13 Calcuiation of Your Disposabie
income (FOrm 122C-2)

Appiication to Pay Filing Fee in installments
(Form 103A)

Appiication to Have Chapter 7 Filing Fee
Waived (Form 1035)

A list of names and addresses of ali creditors
(creditor or mailing matrix)

Other

Bankruptcy petition preparers must sign and give their Social Security numbers. if more than one bankruptcy petition preparer prepared the documents
to which this declaration applies, the signature and Social Security number of each preparer must be provided 11 U.S.C. § 110.

 

Wptcy petition preparer or ofticer, principai, responsible
, r partner

AMY MlLLER

 

Printed name

 

Signature of bankruptcy petition preparer or ofticer, principai, responsible

person, or partner

 

Printed name

l)c?l@é£ £§ST

Social Security number of person who signed

Social Security number of person who signed

Bankruptcy Petition Preparer’s Notice, Dec|aration, and Signature

DateO?i ` l `0 . lq

MM/DD/VV¥Y

Date
MM / DD lV¥¥¥

page 2

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 12 of 73
B2800 (Fcrm 2800) (12/15)

United States Bankruptcy Court
District Of NEMADA

ADA V. ARMENTEROS-FlGUEROA
In re Case No.

Debtor
Chapter 7

DISCLOSURE OF COMPENSATION OF BANKRUPTCY PETITION PREPARER
[Must be filed with the petition if a bankruptcy petition preparer prepares the petition 11 U.S. C. § 110(h)(2).]

1. Under 11 U.S.C. § llO(h), 1 declare under penalty of perjury that 1 arn not an attorney or employee of an
attorney, that 1 prepared or caused to be prepared one or rriore documents for filing by the above-named
debtor(s) in connection with this bankruptcy case, and that compensation paid to me within one year before
the filing of the bankruptcy petition, or agreed to be paid to me, for services rendered orr behalf of the
debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

For document preparation services I have agreed to accept ............................... $200.00
Prior to the filing of this statement 1 have received ............................................. $ 209 QQ
Balance Due ......................................................................................................... $0.00

2. 1 have prepared or caused to be prepared the following documents (iternize):

TYPED ALL CHAPTEFi 7 FOFiMS (DECLAFiAT|ON ON FOFiM 119)
and provided the following services (iternize): PREPARE CHAPTEFi 7 FOFiMS ONLY

3. The source of the compensation paid to me was:
Debtor Other (specify)
ADA V. ARMENTEROS-FiGUEROA paid me cash.
4. The source of compensation to be paid to me is:
Debtor Other (specify)
5. The foregoing is a complete statement of any agreement or arrangement for payment to me for preparation

of the petition filed by the debtor(s) in this bankruptcy case.

 

 

 

6. To my knowledge no other person has prepared for compensation a document for filing in connection with
this bankruptcy case except as listed below:
NAME SOCIAL SECURITY NUMBER
M/ 620602539 03 ' l \D ' l 0l
g_/Signature Social Security number of bankruptcy ' Datel '
petition preparer*
AMY MlLLEFi 8565 S. EASTEFiN AVE SUiTE 128, LAS VEGAS, NV 89123
Printed name and title, if any, of Address

Bankruptcy Petition Preparer

* If the bankruptcy petition preparer is riot an individual, state the Social Security number of the officer, principal,
responsible person or partner of the bankruptcy petition preparer. (Required by 11 U.S.C. § 110).

A bankruptcy petition preparer's failure to comply with the provisions of title 11 and the Federal Rules of
Bankruptcy Procedure may result in jines or imprisonment or both. 11 U.S.C. § 110; 18 U.S.C. § 156.

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 13 of 73

Fiii in this information to identify your case:

penrod ADA V. ARMENTEROS-FlGUEROA

Flrst Name Middle Name Last Name

Debtor 2
(Spouse, if filing) Firsi Name Middle Name tan Name

 

United States Bankruptcy Court for the: DiStriCt Of Nevada

Case number n Check if this iS an
"‘k"°`”"’ amended filing

 

 

 

thcial Form iOBSum

Summary of Your Assets and Liabilities and Certain Statistical lnformation 12/15

 

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
infonnation. Fi|l out all of your schedules first; then complete the information on this fonn. if you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

 

Summarize Your Assets

Your assets
Vaiue of what you own

1. Schedule A/B.' Property (Official Form 106A/B)

 

1a. Copy line 55, Total real estate from Schedule A/B .......................................................................................................... $ ___0'(-)-(-)-
1b. Copy line 62, Total personal property, from Schedule A/B ............................................................................................... $ 6,880-00
ic. Copy line 63, Total of all property orr Schedule A/B ......................................................................................................... $ 6,880_00

 

 

 

Summarize Your Liabilities

 

Your liabilities
Amount you owe

2. Schedule D: Creditors Who Have Clar'ms Secured by Property (Official Form 1060)

2a Copy the total you listed in Coiumn A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ............ $ M

3. Schedule E/F: Creditors Who Have Unsecured Clar`ms (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F ............................................

$ 0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F ....................................... + $ 69’235_00

 

Your total liabilities s 95’443-00

 

 

 

Summarize Your income and Expenses

 

4. Schedule I: Your/ncome (Official Form 106|)
Copy your combined monthly income from line 12 of Schedule l ..........................................................................................

$ 1,156.94

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c of Schedule J ....................................................................................................

$ 1,640.00

Official Form 1068um Summary of Your Assets and Liabi|ities and Certain Statistica| information page 1 of 2

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 14 of 73

mwa ADA V. ARMENTEROS-F|GUEROA Case number(,,m,m,

Flrst Name Mlddle Name i_ast Name

mAnswer These Questions for Administrative and Statistical Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

n No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

m Yes

7. What kind of debt do you have?

m Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
fami|y, or household purpose.” ii U.S.C. § 101(8). Fi|l out lines 8-99 for statistical purposes 28 U.S.C. § 159.

n Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit

this form to the court with your other schedules

 

 

 

 

 

 

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from thcl‘al

Form 122A~1 Line ll; oR, Form 1223 Line 11; oR, Form 122c-1 Line 14. $ 1,458.00
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domesiic support obligations (Copy line 6a.) $____O'Y

9b. Taxes and certain other debts you owe the government (Copy line 6b_) $____LO_

9c. Claims for death or personal injury while you were intoxicated (Copy line 6c.) $_____L_O_

9d. Student loans (Copy line 6f.) $_____M

9e. Ob|igations arising out_of a separation agreement or divorce that you did not report as s O_OO

priority clarms. (Copy line 69.) ______
9f. Debts to pension or proit-sharing pians, and other similar debts. (Copy line 6h.) + $ O-OO
gg. Tciar. Add lines ga through 9f. s O-OO
Official Form iOBSum Summary of Your Assets and Liabi|ities and Certain Statistical information page 2 of 2

Case 19-11687-ab|

Fill in this information to identify your case and this filing:

ADA V. ARMENTEROS-F|GUEROA

Middle Name

Debtor 1

 

FlrstNarne Last Name

Debtor 2
(Spouse, if filing) Fiisr Name

 

Middle Name Last Name
united States Bankruptcy Court for rhe: District of Nevada

Case number

 

 

 

Official Form 106A/B
Schedule AlB: Property

 

DOC 1 Eiitei’ed 03/22/19 15256:57

Page 15 of 73

Cl check if this is an
amended filing

12/15

 

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the
category where you think it fits best Be as complete and accurate as possible if two married people are filing together, both are equally
responsible for supplying correct information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,

write your name and case number (if known). Answer every question.

mscribe Each Residence, Building, Land, or Other Real Estate You Own or Have an lnterest ln

1, Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

m No. Go to Part 2.

El Yes. Where is the property?
What is the property? Check ali that appiy.
n Single-fami|y home

1.1. , . . ,
D r i - n
Street address, if available or other description n up|ex o mu n u lt bu||d|ng

 

n Condominium or cooperative
El Manufactured or mobile horne
E| Land

El investment property

El Timeshare

n Other

 

 

City State ZlP Code

 

Who has an interest in the property? Check one.
El Debtori only

n Debtor 2 only

E| Debiori and Debior 2 only

n At least one of the debtors and another

 

County

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Pmperty.

Current value of the Current value of the
entire property? portion you own?

$ $

Describe the nature of your ownership

interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

n Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

if you own or have more than one, list here:
What is the property? Check ali that appiy.

Slngle-fami|y home
1.2.

 

Street address if availabie, or other description Dup|ex Or multi'unit building
Condominium or cooperative
Manufactured or mobile home
Land

investment property
Timeshare

Other
Who has an interest in the property? Check one.

 

 

City State ZlP Code

UUUUUUUU

 

El Debtor 1 only

El Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

 

County

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?
$ $

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

m Check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

Official Form iOSA/B Schedu|e AlB: Property

page 1

Case 19-11687-ab|

Debtor 1

ADA V. AFtMENTEFtOS-FlGUEFi'OA

 

Flrst Name Mldd|e Name Lasl Name

1.3.
Street address if available, or other description

 

 

 

 

What is the property? Check all that app|y,
El slngle-famlly home

n Duplex or multi-unit building

n Condominium or cooperative

n Manufactured or mobile home

 

Case number nrl<nownl

Doc 1 Entered 03/22/19 15:56:57 Page 16 of 73

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

 

 

 

 

n Land $ $
n investment property _ _
City mate ZlP Code m Timeshare Pescrlbe the nature of your ownershlp
lnterest (such as fee slmple, tenancy by
n Other the entireties, or a life estate), if known.
Who has an interest in the property? Check one.
n Debtor 1 only
C°umy n Debtor 2 only
Cl Debtor1 and Debtor2 only Cl Chec_k ifrhi§ is community property
n At least one of the debtors and another (See mstruct'ons)
Other information you wish to add about this item, such as local
property identification number:
2 Add the dollar value of the portion you own for all of your entries from Part1, including any entries for pages $ ()_O()
you have attached for Part1. Write that number here. ...................................................................................... -)

m Describe Your Vehicles

 

 

 

Do you own, |ease, or have legal or equitable interest in any vehicles, whether they are registered or not? include any vehicles
you own that someone else drives lf you lease a vehicle, also report it on Schedu/e G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

Cl No
g Yes
3'1' Make: TOYOTA
Model: RAV4
Year:
23500

Approximate mileage:

Other information:

lf you own or have more than one, describe here:

32y Make:
Model:
Year:
Approximate mileage:

Other information:

Official Form 106A/B

Who has an interest in the property? Check one.
m Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor2 only

n At least one of the debtors and another

El Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

n Check if this is community property (see
instructions)

Schedule AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Cred/'tors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

$ 0.00 $ 0.00

 

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property

Current value of the Current value of the
entire property? portion you own?

page 2

Case 19-11637-ab|

ADA V. ARMENTEROS-F|GUEROA

 

Who has an interest in the property? Check one.

Debtor 1
Flrst Name Mlddie Name Last Name
3_3_ Make:
Model: n Debtor1 only
n Debtor 2 only
Year:

Approximate mileage:

Make:
Model:

3.4.

Yea r:
Approximate mileage:

Other information:

n Debtor 1 and Debtor 2 only
n At least one of the debtors and another

El check if this is community property (see
instructions)

Who has an interest in the property? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

El At least one of the debtors and another

n Check if this is community property (see
instructions)

Case number (irl<nownl

Doc 1 Entered 03/22/19 15:56:57 Page 17 of 73

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedu/e D.'
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
E)<amp/es.l Boats, trailers motors personal watercraft, fishing vessels, snowmobiles. motorcycle accessories

ZNo

El Yes

4_1_ Make:
Model:
Year:

Other information:

lf you own or have more than one, list here:

Make:
Model:

4.2.

Year:

Other information:

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here ........................................................................................................................ -)

Official Form 106A/B

Who has an interest in the property? Check one.
n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this is community property (see
instructions)

Who has an interest in the property? Check one.
El Debtor1 only

El oebtor 2 only

El Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this is community property (see
instructions)

Schedu|e AlB: Property

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedu/e D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

Do not deduct secured claims or exemptions Put
the amount of any secured claims on Schedule D.'
Creditors Who Have Claims Secured by Propeny.

Current value of the Current value of the
entire property? portion you own?

 

$ 0.00

 

 

page 3

 

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 18 of 73

 

 

 

Debtor1 ADA V~ ARMENTEROS`F|GUEROA Case number (irknownl
Flrst Name Middle Name Last Name
mbescribe Your Personal and Household ltems
. . . . . Current value of the
Do you own or have any legal or equitable interest ln any of the following ltems? portion you own?
DO not deciqu SeCUl'ed Claims
or exemptions
6, Househo|d goods and furnishings
Examp/es: Major appliances fumiture, linens china, kitchenware
cl No
m Yes. Describe ......... FURN|TURE AND KlTCHENWARE $ 1,300.00
7. Electronics
Examp/es: Televisions and radios; audio, video, stereo, and digital equipment; computers printers scanners; music
collections electronic devices including cell phones cameras media players games
cl No
m Yes. Describe ~~~~~~~~~~ TELEV|S|ON AND CELLULAR PHONE $ 250.00
8. Co||ectib|es of value
Examp/es: Antiques and figurines; paintings prints or other artwork; books pictures or other art objects;
stamp, coin, or baseball card collections other collections memorabilia, collectibles
m No
cl Yes. Describe .......... $
9. Equipment for sports and hobbles
Examp/es: Sports photographic, exercise, and other hobby equipment; bicycles pool tables golf clubs skis; canoes
and kayaks; carpentry toois; musical instruments
m No
cl Yes. Describe .......... $
10_Fireanns
Examp/es.' Pisto|s rifles shotguns ammunition, and related equipment
m No
cl Yes. Describe .......... $
11.C|othes
Examp/es: Everyday clothes furs leather coats designer wear, shoes accessories
cl No
m Yes Describe .......... EVERYDAY CLOTHES $ 180.00
12.Jewe|ry
Examples'. Everyday jewelry, costume jewelry, engagement rings wedding rings heirloom jewelry, watches gems
gold, silver
cl No 0 0
. 15 .0
m Yes. Describe ........... EVERYDAY JEWELRY $
13. Non-farm animals
Examp/es: Dogs, cats, birds horses
m No
cl Yes. Describe ........... $
14.Any other personal and household items you did not already list, including any health aids you did not list
m No
cl Yes. Give specitic $
information ..............

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here .................................................................................................................................................... -)

$____1,M

 

 

 

Ofiicial Form 106A/B Schedu|e AlB: Property page 4

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 19 of 73

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor1 ADA V‘ ARMENTEROS'F|GUEROA Case number illinowni
Flrst Name Middle Name Last Name
mgescribe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Curr_enf value of the
portion you own?
Do not deduct secured claims
or exemptions
16.Cash
Examp/es: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
m No
n Yes .................................................... Cash; _______________________ $
17. Deposits of money
Examp/es.' Checking, savings or other hnancial accounts; certificates of deposit; shares in credit unions brokerage houses
and other similar institutions if you have multiple accounts with the same institution, list each.
n No
m Yes ..................... institution name:
17.1. Checking account; WELLS FARGO $ 0.00
17 2v Checking account: $
17,3. Savings aocount: $
17.4. Savings account $
17.5. Certiflcates of deposit; $
17.6. Other financial account $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
18. Bonds, mutual funds, or publicly traded stocks
Examp/es; Bond funds investment accounts with brokerage inns money market accounts
m No
n Yes ................. institution or issuer name:
19. Non-public|y traded stock and interests in incorporated and unincorporated businesses including an interest in
an LLC, partnership, and joint venture
m No Name of entity: % of ownership:
Cl Yes. Give specific O% % $
information about Oo
them ......................... /° % $
0% % $

 

OfEcial Form 106A/B Schedu|e AlB: Property Page 5

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 20 of 73

Debtor1 ADA V. ARMENTEROS-F|GUEROA

Flrst Name Middle Name Last Name

 

Case number illknown)

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiab/e instruments include personal checks cashiers’ checks promissory notes and money orders
Non-negotiab/e instruments are those you cannot transfer to someone by signing or delivering them.

mNo

El Yes. Give specific issuer namef
information about

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

them _______________________ $
$
$
21. Retirement or pension accounts
Examp/es: interests in |RA, ER|SA, Keogh, 401 (k), 403(b), thrift savings accounts or other pension or profit-sharing plans
m No
El Yes. List each
account separately Type of account institution name:
401(k) or similar plan: PRUDENT|AL $M
Pension plan: $
lRA: $
Retirement account: $
Keogn: $
Additional account $
Addiiionai account $
22.Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examp/es.' Agreements with landlords prepaid rent, public utilities (e|ectric, gas water), telecommunications
companies or others
m No
n Yes .......................... institution name or individual
E|ectric: $
Ga$f $
Heating oil: $
Security deposit on rental unit: $
Prepaid rent: $
Telepi'ione: $
Water: $
Rented fumiture: $
Other: $
23.Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
m No
El Yes .......................... issuer name and description:
$
$
$
Official Form 106A/B Schedu|e AlB: Property page 6

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 21 of 73

Debtor1 ADA V. ARMENTEROS-F|GUEROA Case number (,,mwn,

Flrst Name Middle Name Last Name

 

 

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

mNo

m yes """"""""""""""""""" institution name and description Separately file the records of any interests.11 U.S.C. § 521(c):

 

 

25.Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit

mNo

cl Yes. Give specific
information about them.___ $

26. Patents, copyrights trademarks trade secrets and other intellectual property
Examples: lntemet domain names websites, proceeds from royalties and licensing agreements

mNo

cl Yes. Give specific
information about them.... $

27. L'icenses, franchises and other general intangibles
Examples: Building permits exclusive licenses cooperative association holdings liquor licenses professional licenses

mNo

El Yes. Give specific
information about them¢... $

Money or property owed to you? Current value of the
portion you own?
DO not deduct secured
claims or exemptions

28. Tax refunds owed to you

m No

n Yes. Give specific information Federa|: $
about them, including whether
you already filed the returns State: $

and the tax ears. .......................
y Local: $

29_ Fami|y support
Examples.' Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

mNo

cl Yes. Give specific information ..............

Aiimony: $
Maintenance: $
Support: $
Divorce settlement $
Property settlement $
30. Other amounts someone owes you
Examp/es: Unpaid wages disability insurance payments disability benefits sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else
m No
cl Yes. Give specific information ...............
$

Official Form 106A/B Schedu|e AlB: Property page 7

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 22 of 73

Debtor1 ADA V- ARMENTEROS~F|GUEROA case numoen,iim,wn)

 

 

Flrst Name Middle Name Last Name

31, interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s or renter’s insurance

mNo

l;\ Yes Name the insurance company Company name: Benenciary:
of each policy and list its value ..

Surrender or refund value:

 

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
property because someone has died.

mNo

a Yes. Give specific information ,,,,,,,,,,,,,,

33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes insurance claims or rights to sue

mNo

a Yes. Describe each ciaim. ....................

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims

mNo

a Yes. Describe each claim ...................

35.Any financial assets you did not already list

mNo

l:\ Yes. Give specific information ............

36, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that number here .................................................................................................................................................... -)

 

$
$
$
$
, 5,000.00

 

 

 

Describe Any Business-Related Property You Own or Have an lnterest ln. List any real estate in Part 1.

 

37. Do you own or have any legal or equitable interest in any business-related property?
m No. Go to Part 6.
a Yes. Go to line 38.

38,Accounts receivable or commissions you already earned

a No
l;\ Yes. Describe .......

39. Office equipment, furnishings, and supplies

Examp/es.' Business-reiated computers software, modems, printers copiers fax machines rugs telephones desks chairs electronic devices

l;\ No
l;\ Yes. Describe .......

Official Form 106A/B Schedu|e AIB: Property

Current value of the
portion you own?

Do not deduct secured claims
or exemptions

page 8

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 23 of 73

Debwm ADA V. ARMENTEROS'F|GUEROA Case number iiii<nowni

Flrst Name Middle Name i_ast Name

 

40. Machinery, fixtures equipment1 supplies you use in business and tools of your trade

n No

n Yes. Describe ....... $
41.lnventory

n No

n Yes. Describe ....... $

42. interests in partnerships or joint ventures

n No

n Yes' Describe ~~~~~~ Name of entity: % of ownership:
% $
% $
% $

 

 

 

43. Customer lists mailing lists, or other compilations
n No
n Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?

n No
n Yes. Describe ________

44.Any business-related property you did not already list
n No

n Yes. Give specific
information .........

 

 

 

 

 

MMMMMM

 

 

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached $
for Part 5. Write that number here .................................................................................................................................................... 9

 

 

 

Describe Any Farm- and Commercia| Fishing-Related Property You Own or Have an lnterest In.
if you own or have an interest in farmland, list it in Part1.

 

46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
g No. Go to Part 7.
n Yes. Go to line 47.

Current value of the
portion you own?

Do not deduct secured claims

or exemptions
47. Farm animals
Examp/es: Livestock, poultry, farm-raised fish
n No
n Yes ..........................
$

Official Form 106A/B Schedule AlB: Property page 9

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 24 of 73

Debiom ADA V. ARMENTEROS'F'GUEROA Case number llfknawn;

Flrst Name Mlddle Name Last Name

 

48.Crops-either growing or harvested

UNo

Cl Yes. Give specific
information ............. $

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade
Cl No
n Yes ..........................

50. Farm and fishing supplies, chemicals, and feed

Cl No
m Yes ..........................

51 .Any farm- and commercial fishing-related property you did not already list
n No

Cl Yes. Give specific
information ............ $

 

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $
for Part 6. Write that number here .................................................................................................................................................... ')

 

 

 

Describe All Property You own or Have an lnterest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples.' Season tickets, country club membership

ENO

Cl Yes. Give specific
information .............

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here ................................................................. -) $

 

 

-List the Totals of Each Part of this Form

554Part1: Total real estate, line 2 .............................................................................................................................................................. -) $
0.00

0.00

56. Part 2: Total vehicles, line 5 $
57.Part 3: Total personal and household ltems, line 15 $ 1’880'00
58. Part 4: Total financial assets, line 36 $__5’@'0_0
59. Part 5: Total business-related property, line 45 $____09£
60. Part 6: Total farm- and fishing-related property, line 52 $ 0'00

61. Part 7: Total other property not listed, line 54 + $ O-OO

62.Total personal property, Add lines 56 through 61. .................... $ 6'880'00 Copy personal property total ') + $ 6,880-00

 

ea.Tolal or all property on schedule A/B. Add line 55 + line 62 .......................................................................................... s 6'880-00

 

 

 

thcia| Form 106A/B Schedule AIB: Property page 10

Fill in this information to identify your case:

ADA V. ARMENTE ROS-F|GUEROA

Middle Name

Debtor 1

Debtor 2
(Spousel if filing) Flrst Name

Case 19-11687-ab|

Flrst Name

DOC 1

Last Name

 

Middle Name

Last Name

United States Bankruptcy Court for the: DiStriCt of Nevada

Case number

 

(lf known)

 

 

Official Form 1060
Schedule C: The Property You Claim as Exempt

Entered 03/22/19 15:56:57 Page 25 of 73

Ei check lflhls is an
amended nling

04/16

Be as complete and accurate as possible. lf two married people are filing together, both are equally responsible for supplying correct information

Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. lf more
space is needed, till out and attach to this page as many copies of Part 2: Additiona/ Page as necessary On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you ciaim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory |imit. Some exemptions-such as those for health aids, rights to receive certain benefits and tax-exempt
retirement funds_may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

identify the Property ¥ou claim as Exempt

1. Which set of exemptions are you claiming? Check one on/y, even if your spouse is filing with you.

d You are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
U You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

3.

Brief description of the property and line on

Schedule A/B that lists this property

Current value of the

portion you own

Amount of the exemption you claim

Check only one box for each exemption

 

m 100% of fair market value, up to
any applicable statutory limit

 

 

m 100% of fair market value, up to
any applicable statutory limit

 

 

Copy the value from
Schedule A/B
Brief .
description: Vehlcle $ O-OO D $
Line from
Schedule A/B.' 3-1
Brief .
description; household items $1,300.00 g $
Line from
Schedule A/B: '6_
Brief .
description: electronlcs $ 250-00 D $
Line from

Schedule A/B: _;

Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

MNO

M 100% of fair market value, up to
any applicable statutory limit

U Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

U No
U Yes

Official Form 1060

Schedule C: The Property You Claim as Exempt

Specific laws that allow exemption

Nev. Rev. Stat. AnnMo,
§21.090(1)(p)

Nev. Rev. Stat. Ann.
§21.090(1)(b)

Nev. Rev. Stat. Ann.
§21.090(1)(b)

page 1 of g

Case 19-11687-ab|

Debtor1 ADA V- ARMENTEROS-F|GUEROA case number(,¢mwn)

DOC 1 Entered 03/22/19 15:56:57 Page 26 of 73

 

Flrst Name

Middle Name Last Name

Additional Page

Brief description of the property and line
on Schedule A/B that lists this property

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B_'

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Brief
description:

Line from

Schedule A/B:

Ofticia| Form 1060

Current value of the Amount of the exemption you claim Specific laws that allow exemption
portion you own

Copy the value from Check only one box for each exemption

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule A/B
C|Othmq $ 180`00 m $ Nev. Rev. Stat. Ann.
_ §21.090(1)(b)
1 1 n 100% of falr market value, up to
_ any applicable statutory limit
. l $ 150 00 m $ Nev. Rev. Stat. Ann.
` 21 .090 1 a
a 100% of fair market value, up to § ( )( )
L any applicable statutory limit
401K $ 5’000_00 m $ Nev. ReV. Stat. Ann. §21.090
1 r
21 M100% of fair market value, up to ( )( )
_ any applicable statutory limit
$ Cl $
El 100% of fair market value, up to
_ any applicable statutory limit
$ Cl $
Cl 100% of fair market value, up to
_ any applicable statutory limit
$ Cl $
Cl 100% of fair market value, up to
_ any applicable statutory limit
$ Cl $
Cl 100% of fair market value, up to
_ any applicable statutory limit
$ Cl $
Cl 100% of fair market value, up to
any applicable statutory limit
$ Cl $
Cl 100% of fair market value, up to
_ any applicable statutory limit
$ Cl $
Cl 100% of fair market value, up to
_ any applicable statutory limit
$ Cl $
El 100% of fair market value, up to
_ any applicable statutory limit
$ El $

 

Cl 100% of fair market value, up to
any applicable statutory limit

Schedule C: The Property You Claim as Exempt page2_ ofg

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 27 of 73

Fill in this information to identify your case:

named ADA v. ARMENTEROS~FlGuEROA

Flrst Name Middle Name Last Name

 

Debtor 2
(Spousel if hling) Flrst Name

 

Middle Name Last Name

United States Bankruptcy Court for the; DistriCt of Nevada

Case number _ _ _
llfl<nawn) n Check if this ls an

amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
infonnation. if more space is needed, copy the Additionai Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
w No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Cl Yes. Fill in all of the information below.

List All secured claims
Co/umn A

2. List all secured claims. lf a creditor has more than one secured claim, list the creditor separately Amount of claim

Co/umn B Co/umn C
Vaiue of collateral Unsecured

 

 

 

 

 

for each claim. lf more than one creditor has a particular claim, list the other creditors in Part 2. D° not deduct me that suppom this portion
As much as possible, list the claims in alphabetical order according to the creditor’s name. value ofco"aterat claim party
TOYOTA MOTOR CRED|T Describe the property that secures the claim: $ 26»208~00 $ $
Creditofs Name ` ' "
5005 N RlVER BLVD NE TOYOTA RAV4
Number Street
As of the date you fi|e, the claim is: Check all that apply_
n Contingent
CEDAR RAP|DS lA 5241 1 Cl unliquidated
city state zlP code g Disputed
Who owes the debt? Check One~ Nature of lien. Cheel< all that apply.
q Dethl' 1 On|y q An agreement you made (such as mortgage or secured
n Debtor 2 only car |oan)
n Debtor 1 and Debtor 2 only n Statutory lien (such as tax lienl mechanic’s lien)
n At least one of the debtors and another n Judgmem lien from 3 lawsuit
Cl other (including a right to offset)
n Check lf this claim relates to a
corrmunity debt
pate debt was incurred Last 4 digits of account number_ _ __ _
[ 2.2

 

Creditofs Name

 

Number Street

 

 

City State ZlP Code

Who owes the debt? Check one.

Cl Debtor 1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

n Check lf this claim relates to a
community debt

Date debt was incurred

Add the dollar value of your entries in Coiumn A on this page. Write that number here:

Ochia| FOrm 106D

Schedule D: Creditors Who Have Claims Secured by Property

Describe the property that secures the claim: $ $ $

As of the date you fi|e, the claim is: Check all that apply.
n Contingent

Cl Un|iquidated

Cl Disputed

Nature of |ien. Check all that apply.

n An agreement you made (such as mortgage or secured
car |oan)

n Statutory lien (such as tax |len, mechanic’s lien)

Cl Judgment lien from a lawsuit

Cl other (including a right to offset)

Last 4 digits of account number _

__

page 1 of 2_

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 28 of 73

Debtor1 ADA v. AnMENTEnoS-FlGuEnoA

Flrst Name Middle Name Last Name

Case number (,il<r.ewr.i

 

List others to se Netirred for a nebt That You Already Listed

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part1, and then list the collection agency here. Similarly, if
you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. lf you do not have additional persons to

be notified for any debts in Part 1, do not fill out or submit this page.

E

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

On which line in Part 1 did you enter the creditor?

Name Last 4 digits of account number _ _ _
Number Street
City State ZlP Code

|:] On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

|:] On which line in Part1 did you enter the creditor? ___
Name Last 4 digits of account number _ _ _ _
Number Street
City State ZlP Code

|:] On which line in Part 1 did you enter the creditor? _
Name Last 4 digits of account number _ _ _
Number Street
City State ZlP Code

|:] On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _ __ _
Number Street
City State ZlP Code

|:] On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number_ _ _ _
Number Street
City State ZlP Code

Official Form 106D

Part 2 of Schedule D:

Creditors Who Have Claims Secured by Property

page 2_ of 2_

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 29 of 73

Fill in this information to identify your case:

ADA V. ARMENTEROS-F|GUEROA

Middle Name

Debtor 1

 

Flrst Name Last Name

Debtor 2
(Spouse, if filing) Flrst Name

 

Middle Name Last Name

United States Bankruptcy Court for the: District Of Nevada

l;l Check if this is an

Case number amended filing

(lf known)

 

 

 

thcial Form 106E/F

 

Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possib|e. Use Part 1 for creditors with PR|OR|TY claims and Part 2 for creditors with NONPR|OR|TY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. A|so list executory contracts on Schedule
A/B: Property (Official Form 106AlB) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066). Do not include any
creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. |f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the |eft. Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

12/15

 

List All of Your PRloRITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?

m No. Go to Part 2.
a Yes.

2. List all of your priority unsecured claims. lf a creditor has more than one priority unsecured claim, list the creditor separately for each claim, For
each claim listed, identify what type of claim it is, lf a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditofs name. lf you have more than two priority
unsecured claims, liil out the Continuation Page of Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3,

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

§

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

n Debtor 2 only

El Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

is the claim subject to offset?

n No
l:l Yes

[§|

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one_

n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

Cl At least one or the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

Cl No
Cl Yes

Ofticial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim Priority

amount

Nonpriority

amount

Last 4 digits of account number _ _ 3 3 $

 

When was the debt incurred?

As of the date you fi|e, the claim is: Check all that apply
n Contingent

n Unliquidated

El Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

[J U|:|U

 

Last 4 digits of account number _ _

When was the debt incurred?

As of the date you fl|e, the claim is: check all that apply
n Contingent

l;l unliquidated

Cl Disputed

Type of PR|OR|TY unsecured ciaim:
Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

ij UUU

 

17

page 1 of

Case 19-11687-ab|

Debtor 1

Doc 1 Entered 03/22/19 15:56:57 Page 30 of 73
ADA v. ARMENTERoS-FlGuEROA

Case number nrlmownl

 

Flrst Name Middle Name

Last Name

Your PRloRlTY unsecured claims - continuation Page

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth.

E

 

Priority Creditors Name

 

Number Street

 

 

City State Z|P Code

Who incurred the debt? Check one.

n Debtor1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

cl Check if this claim is for a community debt

ls the claim subject to offset?

El No
n Yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Ei check if this claim is for a community debt

ls the claim subject to offset?

n No
Cl Yes

 

Priority Creditors Name

 

Number Street

 

 

City State ZlP Code

Who incurred the debt? Check one.

n Debtor1 only

n Debtor 2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Ei check if this claim is for a community debt

ls the claim subject to offset?

n No
El Yes

Official Form 106E/F

Total claim

Priority

amount

Last 4 digits of account number ___ $ $

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
El Disputed

Type of PR|OR|TY unsecured c|alm:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

U UU|J

 

Last 4 digits of account number _ _ $ $
When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
n Disputed

Type of PR|OR|TY unsecured claim:

El Domestic support obligations
n Taxes and certain other debts you owe the government

n Claims for death or personal injury while you were
intoxicated

n Other. Specify

 

Last 4 digits of account number _ _ $ $
When was the debt incurred?

As of the date you file, the claim is: Check all that app|y.

n Contingent
El unliquidated
n Disputed

Type of PR|OR|TY unsecured claim:

Domestic support obligations
Taxes and certain other debts you owe the government

Claims for death or personal injury while you were
intoxicated

Other. Specify

U UUU

 

Schedule E/F: Creditors Who Have Unsecured Claims

Nonpriority

amount

pageQ__ of

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 31 of 73

Debtom ADA v. AnMENTEnos-FlGuEFtOA

 

Flrst Name Middle Name Last Name

must All of Your NONPR|OR|TY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Case number iin<newni

m No. You have nothing to report in this part. Submit this form to the court with your other schedules.

Yes

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. lf a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. lf more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured

claims fill out the Continuation Page of Part 2.

AC|MA CRED|T

 

Nonprion`ty Creditors Name

9815 S MONROE ST 4TH FL.

 

 

Number Street
SANDY, UT 84070
City State ZlP Code

Who incurred the debt? Check one_

m Debtor1 only

El Debtor 2 only

El Debtor 1 and Debtor 2 only

n At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

m No
n Yes

ALL AMEnchN suFtGchL LLc

 

Nonprion`ty Creditors Name

1040 S FlAlNBOW BLVD STE 101

 

 

Number Street
LAS VEGAS, NV 89145
City State ZlP Code

Who incurred the debt? Check one.

m Debtor1 only

1;| Debtor2 only

1;| Debtor 1 and Debtor 2 only

1;| At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

m No
El Yes

0PP0FtTuNlTY FlNANclAL

 

Nonprionty Creditors Name

130 E FlANDOLPH ST STE 3400

 

 

Number Street
CHlCAGO, lL 60601
City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

El Debtor2 only

1;| Debtor 1 and Debtor 2 only

1;| At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

Official Form 106 E/F

Schedule ElF: Creditors Who Have Unsecured Claims

 

 

Total claim

Last 4 digits of account number _ _ __ _ $ 1,200'00
When was the debt incurred? 01/01/2018
As of the date you file, the claim is: Check all that apply_
El Contingent
El unliquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
El Student loans
n Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts
al other Specify |NSTALLMENT
Last4 digits of account number _ _ _ _ $___M_L
When was the debt incurred? 01/01/2018
As of the date you file, the claim is: Check all that apply.
El Contingent
El unliquidated
n Disputed
Type of NONPR|OR|TY unsecured claim:
n Student loans
n Obligations arising out of a separation agreement or divorce

that you did not report as priority claims
El Debts to pension or profit-shanng plans, and other similar debts
g Other. Specify MED|CAL
Last 4 digits of account number _ _ _ _ $ 1,000_00

When was the debt lncurred? 02/15/2019

As of the date you file, the claim is: Check all that apply_

n Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce
that you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

a Other. Specify |NSTALLMENT

page3_ of 1:]

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 32 of 73

Demm ADA v. AnMENTEFtos-FleuEFtoA

 

Flrst Name Middle Name Last Name

Case number (irl<nowni

m Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries orl this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

TMOB|LE

 

Nonpriority Creditors Name

12920 SE 38TH ST.

 

 

Number Street
BELLEVUE, WA, 98006
City State ZlP Code

Who incurred the debt? Check one_

q Debtor1 only

Cl Debtor 2 only

13 Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

El itc
13 Yes

 

|C SYSTEM

 

Nonpriority Creditor’s Name

PO BOX 64378

 

Number Street

SA|NT PAUL, MN 55164

 

City State ZlP Code

who incurred the debt? Check one.

q Debtor1 only

Cl Debtor 2 only

n Debtor 1 and Debtor 2 only

Cl At least one cf the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

w No
Cl Yes

AMEFi|CAN EXPRESS

 

Nonpriority Creditors Name

PO BOX 981537

 

Number Street

EL PASO, TX 79998

 

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

d No
Cl Yes

Oficia| Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

Last 4 digits of account number _

_ _ _ $ 1,000.00

When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply.

1;] Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit<sharing plans, and other similar debts

d Other. Specify DEBT

Last 4 digits of account number _ $ 31563.00

When was the debt incurred? 02/15/2019

As of the date you file, the claim is: Check all that apply.

n Contingent
El unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

13 Debts to pension or profit-shanng plans, and other similar debts

w Other. Specify COLLECT|ON

$ 641 .00
Last 4 digits of account number _

When was the debt incurred? 03/22/2018

As of the date you file, the claim is: Check all that apply

n Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured clalm:

13 Student loans

13 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
13 Debts to pension or profit-shanng plans, and other similar debts

q Other. specify CRED|T CARD

page4_ of _\___

Case 19-11687-eb|
Dewa ADA v. ARMENTEFtos-FlouEFtOA

 

Flrst Name Middle Name LastName

DOC 1 Entered 03/22/19 15:56:57 Page 33 of 73

Case number ilfknownl

m¥our NONPR|OR|T¥ Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

4.7
CAP|TAL ONE BANK

 

Nonprion'ty Creditor’s Name

PO BOX 30281

 

Number Street

SALT LAKE C|TY, UT 84130

 

City State Z|P Code

Who incurred the debt? Check one

q Debtor 1 only

m Debtor 2 only

m Debtor 1 and Debtor 2 only

m At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

d us
m Yes

CAP|TAL ONE BANK

 

Nonprion`ty Creditor’s Name

PO BOX 30281

 

Number Street

SALT LAKE C|TY, UT 84130

 

City State Z|P Code

Who incurred the debt? Check one.

q Debtor1 only

El Debtor 2 only

12 Debtor 1 and Debtor 2 only

m At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

m No
12 Yes

COMEN|TY BANK/P|ER 1

 

Nonpriority Creditor’s Name

PO BOX 182789

 

 

Number Street
COLUMBUS, OH 43218
City State Z|P Code

Who incurred the debt? Check one.

q Debtor 1 only

m Debtor2 only

m Debtor 1 and Debtor 2 only

12 At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

m No
m Yes

Official Form 106E/F

Last 4 digits of account number __

When was the debt incurred? 10/02/2017

As of the date you file, the claim is: Check all that apply.

12 Contingent
12 Unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim;

12 Stu dent loans

12 Obligations arising out of a separation agreement or divorce that
you did not report as priority Claims

12 Debts to pension or profit-sharing plansl and other similar debts

w other_specn CREDlT CARD

Last 4 digits of account number _

When was the debt incurred? 04/02/2018

As of the date you ti|e, the claim is: Check all that apply.

m Contingent
Cl unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

12 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

12 Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify CRED|T CARD

Last 4 digits of account number _

When was the debt incurred? 02/04/2017

As of the date you file, the claim is: Check all that apply.

12 Contingent
El unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

12 Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify CHARGE ACCOUNT

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

$ 1,040.00

$ 450.00

$ 2,099.00'

page§_ Of g

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 34 of 73

mswa ADA V. ARMENTEROS-FlGUEROA

 

Flrst Name Middle Name Last Name

Case number (lfknown)

 

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

‘l.\tl

COMEN|TY BANK/V|CTOR|A SECRET

 

Nonpriority Creditors Name

PO BOX 182789

 

 

Number Street
COLUMBUS, OH 43218
city state ziP code

Who incurred the debt? Check one.

a Debtor 1 only

El Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

EI Nc
El Yes

CONN CRED|T CO

 

Nonpriority Creditors Name

PO BOX 2358

 

Number Street

BEAUMONT, TX 77704

 

City State ZlP Code

Who incurred the debt? Check one_

U Debtor1 only

El Debtor 2 only

El Debtor1 and Debtor 2 only

El At least one of the debtors and another

El Check if this claim ls for a community debt

ls the claim subject to offset?

EI rio
El Yes

CURACAO

Nonpricrity Creditors Name

1605 W OLYMP|C BLVD

 

Number Street
LOS ANGELES, CA 90015
City State ZlP Code

 

Who incurred the debt? Check one.

a Debtor1 only

a Debtor 2 only

El Debtor1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

vt no
a Yes

Ofticia| Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number _

_ _ _ $ 1,533.00

When was the debt incurred? 09/30/2016

As of the date you file, the claim is: Check all that apply.

a Contingent
a Unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

al campech CHARGE ACCouNT

Last 4 digits of account number _ $ 7,948.00

When was the debt incurred? 04/10/2018

As of the date you file, the claim is: Check all that apply.

a Contingent
a Unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

d Other. Specify |NSTALLMENT

$ 1,987.00

Last 4 digits of account number _

When was the debt incurred? 10/30/20`\ 7

As of the date you file, the claim is: Check all that apply_

a Contingent
El unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

El Debts to pension or profit-sharing plans, and other similar debts

q Other.Specify |NSTALLMENT

page6_ of U

Debtor 1

Part 2:

Case 19-11687-ab|
ADA v. AnMENTEROs-FlouEnoA

 

Flrst Name Middle Name Last Name

Doc 1 Entered 03/22/19 15:56:57 Page 35 of 73

Case number (iri<nowni

Your NONPR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

`“?) DISCOVER F|NANC|AL

Official Form 106E/F

 

Nonpriority Creditofs Name

PO BOX 15316

 

Number Street

W|LMINGTON, DE 19850

 

City State Z|P Code

Who incurred the debt? Check one.

U Debtor1 only

n Debtor2 only

Cl Debtor1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

d No
a Yes

CURACAO

 

Nonpriority Creditofs Name

1605 W OLYMP|C BLVD

 

Number Street

LOS ANGELES, CA 90015

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor 1 only

a Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

m No
a Yes

DSNB/MACYS

Nonpricrity Creditofs Name

PO BOX 8218

Number Street

MASON, OH 45050

 

City state ziP code

Who incurred the debt? Check one

a Debtor1 only

Cl Debtor 2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

m No
a Yes

Last 4 digits of account number _

1 1/08/2017

When was the debt incurred?

As of the date you file, the claim is: Check all that apply_

n Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

m Other.Specify CRED|T CARD

Last 4 digits of account number _

M

When was the debt incurred?

As of the date you tile, the claim is: Check all that apply.

n Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

Cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

Cl Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify CHARGE ACCOUNT

Last 4 digits of account number _

03/28/201 8

When was the debt lncurred?

As of the date you tile, the claim is: Check all that apply.

a Contingent
Cl unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

a other. specify CHARGE ACCOUNT

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

$ 2,707.00

$ 589.00

$ 962.00

page7_ of \_7

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 36 of 73

named ADA v. AnMENTERos-FieuERoA

 

Flrst Name Middle Name Last Name

Case number iiii<nowni

Your NONPR|OR|TY Unsecured claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

\`“0 DSNB/MAC¥S

 

Nonpriority Creditors Name

PO BOX 8218

 

Number Street

MASON, OH 45050

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor 1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl check if this claim is for a community debt

ls the claim subject to offset?

a No
n Yes

FIRST PREMIER BANK

 

Nonpn'ority Creditors Name

3820 N LOU|SE AVE

 

 

Number Street
SIOUX FALLS, SD 57107
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

cl Debtor 2 only

m Debtor 1 and Debtor 2 only

cl At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

a Nc
n Yes

KOHLS DEPARTMENT STORE

 

Nonpriority Creditors Name

PO BOX 3115

 

Number Street

 

MlLAUKEE, W| 53201

City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

m Debtor 2 only

Cl Debtor1 and Debtor 2 only

m At least one of the debtors and another

Cl check if this claim is for a community debt

ls the claim subject to offset?

a No
m Yes

Oflicia| Form 106E/F

Last 4 digits of account number

When was the debt lncurred? 08/12/2016

As of the date you file, the claim is: Check all that apply.

m Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-shaan plans, and other similar debts

a Other. Specify CHARGE ACCOUNT

Last 4 digits of account number __

When was the debt incurred? 04/30/2018

As of the date you file, the claim is: Check all that app|y.

n Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

a Other.Specify CREDIT CARD

Last 4 digits of account number __

When was the debt incurred? 06/20/2016

As of the date you file, the claim is: Check all that app|y.

m Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

m Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-shanng plans, and other similar debts

q Other. Specify CHARGE ACCOUNT

Schedule ElF: Creditors Who Have Unsecured Claims

Total claim

$11,798.93

$ 647.00

s 1,`095_00

l'|

pagea_ of

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 37 of 73

Debtor1 ADA v. AnMENTERos-FicuERoA

 

Flrst Name Middle Name Last Name

Case number iiii<nowni

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

‘ 0
MERR|CK BANK

 

Nonpriority Creditors Name

10705 S. JORDAN GATEWAY STE 200

 

 

Number Street
SOUTH JORDAN, UT 84095
city state ziP code

Who incurred the debt? Check one.

q Debtor 1 only

1:| Debtor 2 only

El Debtor1 and Debtor 2 only

12 At least One of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

d No
12 Yes

SEVENTH AVENUE

 

Nonpn'onty Creditors Name

1515S21ST ST

 

Number Street

CL|NTON, |A 53566

 

City State ZlP Code

Who incurred the debt? Check one.

a Debtor 1 only

12 Debtor 2 only

El Debtor1 and Debtor 2 only

l:l At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

q No
1:| Yes

SYNCB/CARE CRED|T

 

Nonpriority Creditors Name

PO BOX 965036

 

Number Street
ORLANDO, FL 32896
City State Z|P Code

 

Who incurred the debt? Check one_

a Debtor 1 only

12 Debtor 2 only

12 Debtor 1 and Debtor 2 only

1:| At least one of the debtors and another

l:l Check if this claim is for a community debt

ls the claim subject to offset?

g No
12 Yes

Official Form 106 E/F

Schedule ElF: Creditors Who Have Unsecured Claims

Last 4 digits of account number _

_ _ _ $ 987.00

When was the debt incurred? 1 1/08/2017

As of the date you file, the claim is: Check all that apply.

1:| Contingent
El unliquidated
12 Disputed

Type of NONPR|OR|TY unsecured claim:

1:| Student loans

1:| Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

1:| Debts to pension or profit-sharing plans, and other similar debts

g Other. Specify CRED|T CARD

459.00

___ $

Last 4 digits of account number ___
When was the debt incurred? 04/30/2018

As of the date you file, the claim is: Check all that apply

1:| Contingent
El unliquidated
12 Disputed

Type of NONPR|OR|TY unsecured claim:

12 Student loans

12 Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

12 Debts to pension or profit-sharing plans, and other similar debts

q Other. Specify CHARGE ACCOUNT

$ 3,234.00

Last 4 digits of account number _

When was the debt incurred? 03/17/2017

As of the date you file, the claim is: Check allthat apply.

1:| Contingent
1:| Unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

12 Student loans

El Obllgaflon$ arising OUt Of 3 Separatlon a reel enf Or diVOrCe that
g
yOU did not report 35 priority Clal S

12 Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify CHARGE ACCOUNT

page?__ of\:,

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 38 of 73

named ADA v. ARMENTEnos-FlGuEROA

 

Flrst Name Middle Name Last Name

Case number iiiinowni

Your NONPR|°R|TY unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

H]'_j] SYNCB/CHEVRON

 

Nonpriority Creditors Name

PO BOX 96501 5

 

 

Number Street
ORLANDO, FL 32896
City State ZlP Code

Who incurred the debt? Check one.

a Debtor 1 only

Cl Debtor2 only

Cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

d No
13 Yes

SYNCB/CONNS

 

Nonpriority Creditors Name

PO BOX 965036

 

 

Number Street
ORLANDO, FL 32896
City State ZlP Code

Who incurred the debt? Check one.

a Debtor 1 only

13 Debtor2 only

m Debtor 1 and Debtor 2 only

Cl At least one of the debtors and another

El Check if thls claim is for a community debt

ls the claim subject to offset?

g No
13 Yes

SYNCB/HOME DESIGN

 

Nonpriority Creditors Name

PO BOX 965036

 

 

Number Street
ORLANDO, FL 32896
Ci¢y State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

Cl Debtor2 only

cl Debtor 1 and Debtor 2 only

13 At least one of the debtors and another

1:| Check if this claim is for a community debt

ls the claim subject to offset?

w itc
m Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number _

_ _ _ $ 1,444.00

When was the debt incurred? 10/26/2017

As of the date you file, the claim is: Check all that apply

13 Contingent
Cl unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

l:l Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
m Debts to pension or profit-sharing plans, and other similar debts

al other_speciiy CHARGE ACCOuNT

Last 4 digits of account number _ $ 3,885.00

When was the debt incurred? 10/04/2017

As of the date you file, the claim is: Check all that apply

13 Contingent
Cl unliquidated
m Disputed

Type of NONPR|OR|TY unsecured claim:

m Stu dent loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
13 Debts to pension or profit-sharing plans, and other similar debts

m Other. Specify CHARGE ACCOUNT

3 2,257.00`

Last 4 digits of account number _

When was the debt incurred? 04/10/2018

As of the date you file, the claim is: Check all that apply

cl Contingent
Cl unliquidated
cl Disputed

Type of NONPR|OR|TY unsecured claim:

13 Student loans

m Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

m Debts to pension or profit-sharing plans, and other similar debts

q Other. Specify CHARGE ACCOUNT

page 1_0 of g

Case 19-11687-abl

Debtor1 ADA V. ARMENTEROS-FlGUEROA

Part 2:

Flrst Name Middle Name LastName

DOC 1 Entered 03/22/19 15:56:57 Page 39 of 73

Case number (if knownl

 

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

'lfl$

Official Form 106E/F

SYNCB/MEGA GROUP

 

Nonpriority Creditors Name

PO BOX 965036

 

Number Street

ORLANDO, FL 32896

 

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

cl At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

91 rio
n Yes

SYNCB/PAYPAL

 

Nonpriority Creditors Name

PO BOX 965005

 

Number Street

ORLANDO, FL 32896

 

City State Z|P Code

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

SYNCB/QVC

 

Nonpriority Creditors Name

PO BOX 965005

 

Number Street

ORLANDO, FL 32896

 

City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

n Debtor 2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

g No
cl Yes

Last 4 digits of account number __

When was the debt incurred? 09/04/2016

As of the date you flle, the claim is: Check all that apply

cl Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TV unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

g Other. Specify CHARGE ACCOUNT

Last 4 digits of account number __

When was the debt incurred? 02/05/2017

As of the date you tile, the claim is: Check all that apply.

n Contingent
n Unliquidated
n Disputed

Type of NONPR|ORlTV unsecured claim:

n Student loans

cl Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-sharing plans, and other similar debts

g Other. Specify CRED|T CARD

Last 4 digits of account number _

when was the debt incurred? 10/03/2017

As of the date you file, the claim is: Check all that apply.

n Contingent
Cl unliquidated
cl Disputed

Type of NONPR|OR|TV unsecured claim:

cl Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

q Other.Specity CHARGE ACCOUNT

Schedule E/F: Creditors Who Have Unsecured Claims

Total claim

$ 3,828_00

s 721.00

5 668.00

page 1_1 Of _

Case 19-11687-abl DOC 1 Entered 03/22/19 15:56:57 Page 40 of 73

Dewa ADA v. AnMENTEhos-FlGuEFtoA

 

Flrst Name Middle Name Last Name

Case number iirl<newni

Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

M SYNCB/WALMAHT

 

Nonpriority Creditors Name

PO BOX 965024

 

 

Number Street
ORLANDO, FL 32896
City State ZlP Code

Who incurred the debt? Check one.

a Debtor1 only

a Debtor2 only

a Debtor 1 and Debtor 2 only

a At least one of the debtors and another

U Check if this claim is for a community debt

ls the claim subject to offset?

g No
a Yes

WEBBANK/F|NGERHUT

 

Nonpriority Creditors Name

6250 R|DGEWOD FiD

 

 

Number Street
SAlNT CLOUD, MN 56303
City State ZlP Code

Who incurred the debt? Check one_

q Debtor1 only

n Debtor 2 only

a Debtor1 and Debtor 2 only

n At least one of the debtors and another

El check if this claim is for a community debt

ls the claim subject to offset?

d No
a Yes

W WELLS FARGO CAFiD

 

Nonpriority Creditor's Name

PO BOX 14517

 

 

Number Street
DES MO|NES, |A 50306
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

D Debtor 2 only

n Debtor 1 and Debtor 2 only

a At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

Ofticial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims page1_2_ of

Last4 digits of account number _ _ _ _ $ 835_00
When was the debt incurred? M

As of the date you file, the claim is: Check all that apply

a Contingent
El unliquidated
a Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
a Debts to pension or profit-sharing plans, and other similar debts

m Other.Spe¢ify CHARGE ACCOUNT

Last 4 digits of account number _ _ _ _ $ 1,986.00
when was the debt incurred? 03/06/201 7

As of the date you file, the claim is: Check all that apply

n Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

a Debts to pension or profit-sharing plans, and other similar debts

d Other. specify CHARGE ACCOUNT

$f 3,491.00

Last 4 digits of account number _

When was the debt incurred? 06/15/2014

As of the date you Flle, the claim is: Check all that apply.

n Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

d Other. Specify CRED|T CARD

l'l

Case 19-11687-abl DOC 1 Entered 03/22/19 15:56:57 Page 41 of 73

Debtor1 ADA V. ARMENTE ROS-F|GUEROA

 

Flrst Name Middle Name Last Name

Case number iiriiiowii)

 

m Your NONPR|OR|TY Unsecured Claims - Continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

‘l.i

WF/D|LLARDS

 

Nonpriority Creditors Name

PO BOX 14517

 

 

Number Street
DES MO|NES, lA 50306
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

l;l Debtor2 only

n Debtor 1 and Debtor 2 only

l;l At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

w PLUS FOUR |NC

 

Nonpriority Creditors Name

PO BOX 95846

 

 

Number Street
LAS VEGAS, NV 89193
City State ZlP Code

Who incurred the debt? Check one.

q Debtor1 only

l;l Debtor 2 only

l;l Debtor 1 and Debtor 2 only

n At least one of the debtors and another

l;l Check if this claim is for a community debt

ls the claim subject to offset?

g No
l;l Yes

PLUS FOUR |NC

 

Nonpriority Creditors Name

PO BOX 95846

 

Number Street

LAS VEGAS, NV 89193

 

City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

n Debtor 2 only

m Debtor1 and Debtor 2 only

m At least one of the debtors and another

El Check if this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

Last 4 digits of account number _ _ _ _ $ 1,639_00
When was the debt incurred? QEM

As of the date you file, the claim is: Check all that apply

l;l Contingent
El unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

l;l Student loans

l;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

g Other. Specify CHARGE ACCOUNT

__ _ $ 49.00

Last 4 digits of account number ___ __
When was the debt incurred? 10/10/2017

As of the date you file, the claim is: Check all that apply

n Contingent
El unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

l;l Student loans

l;l Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
l;l Debts to pension or profit-sharing plans, and other similar debts

q Other. Specify COLLECT|ONS

$ 148.00

Last 4 digits of account number _

when was the debt incurred? 09/18/2018

As of the date you file, the claim is: Check all that apply

n Contingent
Cl unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

El student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

q Other.Specify COLLECT|ONS

page § of _|__

Case 19-11687-abl DOC 1 Entered 03/22/19 15:56:57 Page 42 of 73

Debtor1 ADA V. ARMENTEHOS-F|GUEROA

 

Flrst Name Middle Name Last Name

Case number iiil<iiow,ii

mm NONPR|OR|TY Unsecured claims - continuation Page

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

PLUS FOUR |NC

 

Nonpriority Creditor's Name

PO BOX 95846

 

Number Street

LAS VEGAS, NV 89193

 

City State ZlP Code

Who incurred the debt? Check one.

q Debtor 1 only

n Debtor2 only

n Debtor 1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

is the claim subject to offset?

g No
El Yes

AMER|CAN A|RL|NES

Nonpriority Creditofs Name

4333 AMON CARTER BLVD

 

 

Number Street
FORT WORTH, TX 76155
City State ZlP Code

Who incurred the debt? Check one.

a Debtor 1 only

n Debtor 2 only

El Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl cheek if this claim is for a community debt

ls the claim subject to offset?

d No
n Yes

 

FLOOR DECOR

 

Nonpriority Creditor's Name

1080 W SUNSET RD

 

Number Street

HENDERSON, NV 89014

 

City State Z|P Code

Who incurred the debt? Check one_

a Debtor 1 only

n Debtor2 only

n Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

w Ne
n Yes

Official Form 106E/F

Last4 digits of account number _ _ _ _ $ 104_()()
When was the debt incurred? 09/25/2018

As of the date you file, the claim is: Check all that apply

n Contingent
Cl unliquidated
El Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

El Debts to pension or profit-sharing plans, and other similar debts

g Other. Specify COLLECT|ONS

Last 4 digits of account number _ _ $ 1zOO0.00

When was the debt incurred? 01/01/2018

As of the date you file, the claim is: Check all that apply

n Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-sharing plans, and other similar debts

d Other. Specify CHARGE ACCOUNT

$ 1,000.00

Last 4 digits of account number _

When was the debt incurred? 01/01/2018

As of the date you t'lle, the claim is: Check all that apply

n Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
El Debts to pension or profit-sharing plans, and other similar debts

d Other. specify CHARGE ACCOUNT

Schedule ElF: Creditors Who Have Unsecured Claims page gton

Case 19-11687-abl DOC 1 Entered 03/22/19 15:56:57 Page 43 of 73

Debtor1 ADA V. ARMENTEROS-F|GUEROA

 

Flrst Name Middle Name Last Name

Case number tirknown)

Part 2: Your NONPR|OR|TY Unsecured Claims - Continuation Page

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim

Efl

OPPLOANS

 

Nonpriority Creditofs Name

130 E RANDOLPH ST #3400

 

 

Number Street
CH|CAGO, |L 60601
City State ZlF’ Code

Who incurred the debt? Check one.

a Debtor1 only

n Debtor 2 only

Cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

g No
n Yes

 

Nonpriority Creditofs Name

 

Number Street

 

City State ZlF’ Code

Who incurred the debt? Check one.

n Debtor1 only

Cl Debtor 2 only

Cl Debtor1 and Debtor 2 only

a At least one of the debtors and another

Cl Check if this claim is for a community debt

ls the claim subject to offset?

a No
a Yes

 

Nonpriority Creditofs Name

 

Number Street

 

City State ZlF’ Code

Who incurred the debt? Check one.

n Debtor1 only

a Debtor 2 only

Cl Debtor1 and Debtor 2 only

n At least one of the debtors and another

n Check if this claim is for a community debt

ls the claim subject to offset?

n No
a Yes

Official Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

Last 4 digits of account number _ _ _ _ $ 831 _OO
When was the debt lncurred? M

As of the date you file, the claim is: Check all that apply

a Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

a Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
n Debts to pension or profit-shanng plans, and other similar debts

g Other. Specify |NSTALLMENT

Last 4 digits of account number _ _
When was the debt incurred?

As of the date you t”i|e, the claim is: Check all that apply

n Contingent
Cl unliquidated
Cl Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

n Obligations arising out of a separation agreement or divorce that
you did not report as priority claims
a Debts to pension or profit-shanng plans, and other similar debts

n Other. Specify

Last 4 digits of account number _ _
When was the debt incurred?

As of the date you file, the claim is: Check all that apply

a Contingent
Cl unliquidated
n Disputed

Type of NONPR|OR|TY unsecured claim:

n Student loans

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

n Debts to pension or profit-shaan plansl and other similar debts
n Other. Specify

page jgvfg

Case 19-11687-abl DOC 1 Entered 03/22/19 15:56:57 Page 44 of 73
ADA v. ARMENTEROs-FlGuEROA

Middle Name

Debtor 1 Case number lirl<,iow,ii

 

 

Flrst Name Last Name

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For

example, if a collection agency is trying to collect from you for a debt you owe to someone eise, list the original creditor in Parts 1 or
2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. |f you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.

D|VERS|F|ED CONSULTANTS

 

 

On which entry in Part1 or Part 2 did you list the original creditor?

Name 5
PO BOX 551268 Lineq ‘ of (Check one): l;l Part 1: Creditors with Priority Unsecured Claims
Num°e' S"ee‘ d Part 2: Creditors with Nonpriority Unsecured Claims

 

JACKSONV|LLE, FL 32255

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Last 4 digits of account number _

City State ZlP Code
AT&T On which entry in Part 1 or Part 2 did you list the original creditor?
Name q
208 S_ AKARD ST_ Line ' of (Check one): l;l Part 1: Creditors with Priority Unsecured Claims
Numbe' S"ee‘ m Part 2: Creditors with Nonpriority Unsecured
Claims
DALLAS’ TX' 75202 Last4 digits of account number___ _ _ _
City State ZlP Code
DESERT RAD|OLOG|STS On which entry in Part1 or Part 2 did you list the original creditor?
Name
2020 PA|_OM|N() LANE, SU|TE 100 Lineq' 32of (Check one): l;l Part 1: Creditors with Priority Unsecured Claims
Number S"ee‘ g Part 2: Creditors with Nonpriority Unsecured
Claims
LAS VEGAS, NV 89106 Last 4 digits of account number _ _ _
City State ZlP Code
DESERT RAD|OLOG|STS on which entry in Part1 or Part 2 did you list the original creditor?
Name q z
2020 PA|_()M|N() LANE’ SUiTE 100 Line ' of (Check one): l;l Part 1: Creditors with Priority Unsecured Claims
Numbe' S"ee‘ g Part 2: Creditors with Nonpriority Unsecured
Claims
_LAS VEGAS' NV 89106 Last 4 digits of account number _ _ _
City State ZlP Code
DESERT RAD|OLOGISTS On which entry in Part1 or Part 2 did you list the original creditor?
Name L|
2020 PALOM|NO LANE, SUiTE 100 Line|i of (Check one): l;l Part 1: Creditors with Priority Unsecured Claims
Number S"ee‘ g Part 2: Creditors with Nonpriority Unsecured
Claims
LAS VEGAS’ NV 89106 Last 4 digits of account number _ _ _
City y State ZlP Code y y
On which entry in Part1 or Part 2 did you list the original creditor?
Name
Line of (Check one): l;l Part 1: Creditors with Priority Unsecured Claims
Num°e' S"ee‘ l;l Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number _ _ _
City State ZlP Code
Name On which entry in Part 1 or Part 2 did you list the original creditor?
Line of (Check one): Cl Part 1: Creditors with Priority Unsecured Claims
Number Street
Cl Part 2: Creditors with Nonpriority Unsecured
Claims
City state Z,p code Last 4 digits of account number _ _ _ _

thcial Form 106E/F

Schedule ElF: Creditors Who Have Unsecured Claims

page\(_o of g

Case 19-11687-abl DOC 1 Entered 03/22/19 15:56:57 Page 45 of 73
Debtor1 ADA v. AnMENTEFtOS-FlGUEFtOA ease number(,,km",

Flrst Name Middle Name Last Name

mltdd the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes on|y. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

 

 

 

 

Total claim
Total claims 6a. Domestic support obligations 6a. $ O_OO
from Part1 6b. Taxes and certain other debts you owe the
government 6b. $ 0.00
6c. Claims for death or personal injury while you were
intoxicated 6c. $ 0,00
6d. Other. Add all other priority unsecured claims.
Write that amount here. 6d. + $ 0_00
6e. Tota|. Add lines 6a through 6d. 6e.
$ 0.00
Total claim
Total c|a|ms 6f. Student loans 6f. $ 0_00
from Part 2 6g. Obligations arising out of a separation agreement
or divorce that you did not report as priority 0 00
claims 6g. $ '
6h. Debts to pension or profit-sharing plans, and other
similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims.
Write that amount here. 6i. + $ 69,235-00
`.T l.Ad|` 6 '. `.
61 ota d lnes fthrough 6l 61 $ 69’235_00

 

 

 

Official Form 106E/F Schedule ElF: Creditors Who Have Unsecured Claims page Eof |

Case 19-11687-abl DOC 1 Entered 03/22/19 15:56:57 Page 46 of 73

Fill in this information to identify your case:

Debtor ADA V. ARMENTEROS-F|GUEROA

Flrst Name Middle Name Last Name

 

Debtor 2
(Spouse lf filing) Flrst Name Middle Name Last Name

 

United States Bankruptcy Court for the: DlstriCt Of Nevada

 

(i"i?is§°$:imb°' U check if this is an
amended filing

 

 

Official Form 1066
Schedule G: Executory Contracts and Unexpired Leases 12/15

Be as complete and accurate as possib|e. |f two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

 

1. Do you have any executory contracts or unexpired |eases?
q No. Check this box and tile this form with the court with your other schedules You have nothing else to report on this form.
i:l Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (thcial Form 106A/B).

2. List separately each person or company with whom you have the contract or |ease. Then state what each contract or lease is for (for
example, rent, vehicle |ease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

2.1

 

Name

 

Number Street

 

City State ZlP Code

2.2

 

Name

 

Number Street

 

City State ZlP Code
2.3

 

Name

 

Number Street

 

 

 

 

 

City State ZlP Code
2.4

Name

Number Street

City State ZlP Code
2.5

Name

 

Number Street

 

City State ZlP Code

thcial Form 1066 Schedule G: Executory Contracts and Unexpired Leases page 1 ofl__

Case 19-11687-abl DOC 1 Entered 03/22/19 15:56:57 Page 47 of 73

Fill in this information to identify your case:

Debtor1 ADA V. ARMENTEROS-F|GUEROA

Flrst Name Middle Name Last Name

Debtor 2
(Spouse, if filing) Flrst Name Middle Name Last Name

 

united states Bankruptcy Court for the: District ot Nevada

Case number
( if known)

 

 

El check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 12/15

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible |ftwo married people
are filing together, both are equally responsible for supplying correct information. lf more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the |eft. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing a joint case, do not list either spouse as a codebtor.)
m No
El Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, Califomia, ldaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Vlhsconsin.)

El No. Go to line 3.
cl Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

E|No

El Yes. ln which community state or territory did you live? . Fill in the name and current address of that person.

 

Name of your spouse, former spousel or legal equivalent

 

Number Street

 

City State ZlP Code

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106EIF), or Schedule G (Official Form 1066). Use Schedule D,
Schedule E/F, or Schedule G to fill out Coiumn 2.

 

 

 

 

 

 

 

 

 

Co/umn 1.' Your codebtor Co/umn 25 The creditor to whom you owe the debt
Check all schedules that apply:
U Schedule D, line
Name
a Schedule E/F, line
N“"‘°°' S“e°‘ U Schedule G, line
City State ZlP Code
N U Schedule D, line
ame
U Schedule E/F, line
Number S"ee‘ U Schedule G, line
city state ziP code
Name U Schedule D, line
a Schedule E/F, line
Number street El Schedule G, line
City State ZlP Code

Official Form 106H Schedule H: Your Codebtors page 1 of 1_

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 48 of 73

Fill in this information to identify your case:

Debtor1 ADA V. ARMENTEROS-FIGUEROA

Flrst Name Middle Name Last Name

 

Debtor 2
(Spousel if filing) Flrst Name Middle Name Last Name

 

United States Bankruptcy Court for the: DlSTH|CT OF NEVADA

Case number Check if this is§

(lf known)
n An amended Hling

El A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106| m
Schedule l: Your lncome 12/15

Be as complete and accurate as possible. lf two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. |f you are married and not filing joint|y, and your spouse is living with you, include information about your spouse.
lf you are separated and your spouse is not filing with you, do not include information about your spouse. lf more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fill in your employment
information Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

lf you have more than one job,

attach a separate page with
information about addiiionai Employment status m Employed n Employed
employers n Not employed n Not employed

include part-time, seasonal, or
self-employed work

occupation LAuNDRY ATTENDANT
Occupation may include student
or homemaker, if it applies.

Employefs name ANGEL|CA

Employefs address 1901 S MEYERS RD STE 630

Number Street Number Street

 

 

 

oakbrookterrace |L 60181
City State ZlP Code City State ZlP Code

 

How long employed there? 5 YRS 5 YRS

Give Details About Month|y lncome

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $0 in the space. include your non-filing
spouse unless you are separated.

|f you or your non-Hling spouse have more than one employer, combine the information for all employers for that person on the lines
below. lf you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2_ List monthly gross wages, salary, and commissions (before all payroll

 

deductions). lf not paid monthly, calo.ilate what the monthly wage would be. 2. $ 1 1458_00 $
3. Estimate and list monthly overtime pay. 3_ + $ O-OO + $
4. Ca|culate gross income. Add line 2 + line 3. 4. $ l ,458-00 $

 

 

 

 

 

Official Form 106| Schedule |: Your income page 1

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 49 of 73

 

 

Debtor1 ADA V- ARMENTEROS-FlGUERO/\ case numbenimwni
Flrst Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here ............................................................................................... -) 4. $ 1,458-00 $

5. List all payroll deductions:

 

 

 

 

 

 

 

 

 

 

 

 

 

5a Tax, Medicare, and Social Security deductions 5a $ 228.16 $
5b. Mandatory contributions for retirement plans 5b. $ 0.00 $
5c. Vo|untary contributions for retirement plans 5c. $ 72-90 $
5d. Required repayments of retirement fund loans 5d. $ 0-00 $
5e. insurance 5e. $ 0-00 $
5f. Domestic support obligations 5f. $ 0-00 $
5g. Union dues 5g. $M $
5h. Other deductions. Specify: 5h. + $ 0.00 + $
6. Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h. 6. $ 301 .06 $
7. calculate total monthly take-home pay. Sui)tract line 6 from line 4. 7. $ 1 ,156-94 $
8. List all other income regularly received:
Sa. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses and the total $ 0 00 $
monthly net income. Sa. _'
Sb. interest and dividends Sb. $ 0.00 $
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support, child support maintenance divorce $ 0 00 $
settlement, and property settlement 8c. _`
8d. Unemployment compensation 8d. $M $
Se. Social Security 89. $ 0.00 $
Sf. Other government assistance that you regularly receive
include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benehts under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: af. $M $
Sg. Pension or retirement income 8g. $ 0.00 $
Sh. Other monthly income. Specify: Sh. + $ O_OO + $
9. Add all other income Add lines aa + ab + ac + ad + se + at +ag + ah. 9. $ 0.00 $
10. calculate monthly income. Add line 7 + line 9. 1 15 94 1 15 94 1 156 94
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 10. $’_6` + $ ’ 6` $4
11. State all other regular contributions to the expenses that you list in Schedule J.
include contributions from an unmarried partner, members of your household, your dependents your roommates, and other
friends or relatives
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11_ + $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 1 156 94
Write that amount orl the Summary of Your Assets and Li`abi`/i`ti`es and Certai'n Statistica/ /nformati`on, if it applies 12. 54
Combined

13. Do you expect an increase or decrease within the year after you file this form?
No.

 

 

 

monthly income

 

El Yes. Expiain:

 

 

Ofiicial Form 106| Schedule l: Your income

page 2

 

 

 

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 50 of 73

Fill in this information to identity your case:

 

 

 

 

ADA V. ARMENTEROS-FlGUEROA _ . .
Debtor 1 Flrst Name Middle Name Last Name Check lf thls ls:
Debtor 2 -
(Spouse, iffl|ing) FlrstName Middle Name LastName a An amended filing l 4

4 _ Cl A supplement showing postpetition chapter 13

United States Bankruptcy Court for the: District of Nevada expenses as of the foiiowing date:
Case number m
(lfknown)

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possib|e. if two married people are filing together, both are equally responsible for supplying correct
infonnation. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

mscribe Your Househo|d

1. ls this a joint case?

 

w No. Go to line 2.
Cl Yes. Does Debtor 2 live in a separate househo|d?

El No
El Yes. Debtor 2 must file Ofiicial Form 106J-2, Expenses for Separate Household of Debtor 2.

 

 

 

 

 

 

 

2. Do you have dependents? E| No 4 .
Dependent’s relationship to Dependent’s Does dependent live
Do not list Debtor1 and d Yes. Fiii out this information for Debtor1 °r Debtor 2 age W"" ¥°“?
Debtor 2. each dependent .......................... g
Do not state the dependents’ F|ANCE 53 g NO
names Yes
SoN 24 E' N°
Yes
SoN 27 E' N°
Yes
El No
El Yes
El No
El Yes
3. Do your expenses include w NO

expenses of people other than
yourself and your dependents? g Yes

mfstimate Your ongoing Month|y Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. if this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule l: Your income (Official Form 106|.) Y°“' expenses
4. The rental or home ownership expenses for your residence. include first mortgage payments and 700 00
any rent for the ground or iot. 4. $-_-_`

if not included ln line 4:

4a Real estate taxes 4a $ 0-00
4b. Property, homeowners or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4<:. $ 0.00
4d. Homeowner’s association or condominium dues 4d. $ 0-00

Official Form 106J Schedule J: Your Expenses page 1

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 51 of 73

Debtor1 ADA V. ARMENTEROS-FIGUEROA

Flrst Name Middle Name Last Name

. Additional mortgage payments for your residence, such as home equity loans

. Uti|ities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, lntemet, satellite, and cable services

6d. Other. Specify:

 

 

 

 

 

 

Case number ir/inewni

7. Food and housekeeping supplies
8_ Chi|dcare and children’s education costs
9. C|othing, laundry, and dry cleaning
10. Personal care products and services
11. Medical and dental expenses
12. Transportation. include gas, maintenance, bus or train fare.
Do not include car payments
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations
15. |nsurance.
Do not include insurance deducted from your pay or included in lines 4 or 20_
15a Life insurance
15b. Health insurance
15c_ Vehicle insurance
15d. Other insurance. Specify:
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Vourlncome (Official Form 106|).
19. Other payments you make to support others who do not live with you.
Specify:
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Vourlncome.
20a Moltgages on other property
20b. Real estate taxes
20c. Property, homeowner’s, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses
20e. Homeowner’s association or condominium dues
Oficial Form 106J Schedule J: Your Expenses

Ba.

6b.

6c.

6d.

15a
15b.
15C.

15d.

17a.

17b.

17d.

18.

19.

20a.

20b.

20c.

20d.

Your expenses

$

MMMMMMMMM

MMMM

MMMM

MMMMM

 

0.00

0.00
0.00

160.00
0.00

600.00
0.00
50.00
50.00
0.00

80.00

0.00
0.00

0.00
0.00

0.00
0.00

0.00

0.00
0.00
0.00
0.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00

page 2

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 52 of 73

Debtor1 ADA V- ARMENTEROS'F|GUEROA Case number irri<rwwi-ii

 

Flrst Name Middle Name Last Name

21. Other. Specify:

 

22. Calculate your monthly expenses.
22a. Add lines 4 through 21.
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Ofiiciai Form 106J-2

220. Add line 22a and 22b. The result is your monthly expenses

23. Calculate your monthly net income.

23a. Copy line 12 (your combined monthly income) from Schedule /.

23b. Copy your monthly expenses from line 220 above.

230. Subtract your monthly expenses from your monthly income.
The result is your monthly net income.

24. Do you expect an increase or decrease in your expenses within the year after you file this form?

For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

g No.

n YeS- Expiain here:

Ofiicial Form 106J Schedule J: Your Expenses

21.

23a.

23a.

 

 

+$ 0.00
3 1,640.00
$ 0.00
3 1,640.00

3 1 ,156.94

_$ 1,640.00

3 -483.06

 

page 3

 

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 53 of 73

Fill iii this information to identify your case:

owen ADA V. ARMENTEROS-F|GUEROA

Flst Name Middle Name

 

Debtor 2
(Spouse, iftiling) FistName Middle Name

 

United States Bankruptcy Court for the: DlSTRlCT OF NEVADA

Case number

 

 

 

 

(|fkmwn) El check if this is an
amended filing

Official Form 106Dec

Dec|aration About an lndividual Debtor’s Schedules mrs

 

if two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

-sign Bel°w

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
n No

n Yes. Name of person AMY M|LLER . Attach Bankruptcy Petition Preparer's Notice, Dec/aration. and
Signature (thcial Form 119).

 

Under penalty of perjury, l declare that l have read the summary and schedules filed with this declaration and
t t they are true and correct

 

 

 

`\
Sign ture of Debtor 1 Signature of Debtor2
Date 2\(9 ' l \ Date
MM/DD/YYYV MM/DD/YYW

Official Form 106Dec Dec|aration About an individual Debtor's Schedu|es

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 54 of 73

Fill in this information to identify your case:

 

Debtor1 ADA V. ARMENTEROS-FIGUEROA

Flrst Name Middle Name Last Name

 

Debtor 2

(Spouse, ifiillng) Flrst Name Middle Name Last Narne

 

United States Bankruptcy Court for the: D|STFi|CT OF NEVADA

Case number
(lf known)

 

 

thcial Form 107

n Check if this is an
amended filing

Statement of Financial Affairs for individuals Filing for Bankruptcy 04/16

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

Give Details About Your Marital Status and Where You Lived Before

 

1. What is your current marital status?
n Married

Not married

2. During the last 3 years, have you lived anywhere other than where you live now?
d No

n Yes. List ali of the places you lived in the last 3 years Do not include where you live now.

Debtor1: Dates Debtor 1 Debtor 2:
lived there

n Same as Debtor 1

 

Dates Debtor 2
lived there

n Same as Debtor 1

From

 

 

To

 

 

 

 

State ZlP Code
n Same as Debtor 1

From

 

 

To

 

 

 

From

Number Street Number Street
To

City State ZlP Code City

n Same as Debtor 1

From

Number Street Number Street
To

City State ZlP Code City

State ZlP Code

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, Califomia, ldaho, Louisiana, Nevada, New Mexico, Puelto Rico, Texas, Washington, and V\hsconsin.)

MNo

n Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).

mEXplain the Sources of Your lncome

Official Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Case 19-11687-ab|

Debtor 1

Doc 1 Entered 03/22/19 15:56:57 Page 55 of 73

ADA V. ARMENTE ROS-F|GUEROA

 

Flrst Name Middle Name

Last Name

Case number lirr/town

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
if you are ming a joint case and you have income that you receive together, list it only once under Debtor 1.

n No
w Yes. Fill in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,20]3 )
YYYY

For the calendar year before that:

(January 1 to December 31 , 201 7 )
YYYY

Debtor 1

Sources of income
Check all that app|y.

w Wages, commissions
bonuses tips

cl Operating a business

w Wages. commissions
bonuses tips

cl Operating a business

g Wages, commissions
bonuses tips

cl Operating a business

Gross income

(before deductions and
exclusions)

$ 3,529.00
$ 19,081.00
$ 21,381.00

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable. Examples of other income are alimony; child suppoit; Social Security,
unemployment and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings if you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

Debtor 2

Sources of income
Check all that app|y.

cl Wages, commissions

bonuses tips
n Operating a business

n Wages, commissions

bonuses tips
cl Operating a business

cl Wages, commissions
bonuses tips

cl Operating a business

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

UNO

Ei Yes. Fill in the details

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:
(January 1 to December 31,2018 )
YYYY

For the calendar year before that:

(January 1 to December31,2017 )
YYYY

Debtor 1

Sources of income
Describe below.

Gross income from
each source

(before deductions and
exclusions)

Debtor 2

Sources of income
Describe below.

 

 

 

 

 

 

 

 

 

Oflicial Form 107

Statement of Financial Affairs for individuals Filing for Bankruptcy

Gross income

(before deductions and
exclusions)

Gross income from
each source

(before deductions and
exclusions)

page 2

Debtor1 ADA V. ARMENTEROS-F|GUEROA Case number <irr<nown;

Middle Name

Case 19-11687-ab|

Flrst Name

DOC 1 Entered 03/22/19 15:56:57 Page 56 of 73

 

Last Name

must Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor1’s or Debtor 2’s debts primarily consumer debts?

El No. Neither Debtor1 nor Debtor 2 has primarily consumer debts. Consumer debts are deined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, fami|y, or household purpose.”

Dun'ng the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?

El No. Go to line 7.

El Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment

child support and alimony. Aiso, do not include payments to an attorney for this bankruptcy case

d Yes. Debtor1 or Debtor 2 or both have primarily consumer debts
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

m No. Go to line 7.

El Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations such as child support and
alimony. Aiso, do not include payments to an attorney for this bankruptcy case.

Official Form 107

Creditor's Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZlP Code

 

Creditor's Name

 

Number

Street

 

 

City

State ZlP Code

 

Creditor’s Name

 

Number

Street

 

 

city

State ZlP Code

Statement of Financial Affairs for individuals Filing for Bankruptcy

Was this payment for...

m Mortgage

m Car

n Cred|t card

m Loan repayment

m Suppiiers or vendors

El other

n Mortgage

a Car

El credit card

m Loan repayment

m Suppiiers or vendors

n Other

n Mortgage

a Car

a Credit card

a Loan repayment

m Supp|lers or vendors
m Other

page 3

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 57 of 73

Debtor1 ADA V. ARMENTEROS-F|GUEROA

Case number tirl<new,,)
Flrst Name Middle Name Last Name

7, Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
/nsiders include your reiatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in controi, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. include payments for domestic support obligations
such as child support and aiimony.

MNo

cl Yes. List ali payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe
_ $ $
insiders Name
Number Street
City State ZlP Code
$ $

 

insiders Name

 

Number Street

 

 

City State ZlP Code

8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

include payments on debts guaranteed or cosigned by an insider.

MNo

cl Yes. List ali payments that benefited an insider.

 

 

 

 

 

Dates of Total amount Amount you stiii Reason for this payment
paym°"' Pa‘d °W° include creditors name
insiders Name $ $
Number Street
city state zlP code
$ $

 

insiders Name

 

Number Street

 

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 4

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 58 of 73

Debtor1 ADA V~ ARMENTEROS'F|GUEROA Case number tirl<newn)

Flrst Name Middle Name Last Name

mentify Legal Actions, Repossessions, and Foreclosures

9, Within 1 year before you filed for bankruptcy, were you a party in any iawsuit, court action, or administrative proceeding?
List ali such matters including personal injury cases, small claims actions divorces collection suits paternity actions support or custody modifications
and contract disputes.

MNo

Ei Yes. Fill in the details

 

 

 

 

 

 

 

 

 

Nature of the case Court or agency Status of the case
Case tit|e______ court Name n Pend'ng
n On appeal
Number Street n Concluded
Case number
City State ZlP Code
Case title court Name n Pending
n On appeal
Number Street n COnC|uded
Case number
City State ZlP Code

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or ievied?
Check all that apply and fill in the details below.

M No. Go to line 11.
n Yes. Fill in the information below.

Describe the property Date Vaiue of the property

 

Creditors Name

 

Number Street Expiain what happened

n Property was repossessed

m Property was foreclosed

n Property was garnished

city state ziP code n Property was attached seized or levied.

 

 

Describe the prope Date Vaiue of the property
ny

 

Creditors Name

 

Number Street
Expiain what happened

 

Property was repossessed

Property was foreclosed

Property was garnished

Property was attached seized or levied

 

City State ZlP Code

UUUU

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 59 of 73

Debtor1 ADA V~ ARMENTEROS'F|GUEROA Case number ll/l<newnl

 

 

Flrst Name Mlddle Name Last Name

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

MNO

El Yes Fill in the details

 

 

 

 

 

Describe the action the creditor took Date action Amount
was taken
Creditors Name
$
Nurnber Street
C'f¥ State ZlP C°d€ Last 4 digits of account number: XXXX-

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors a court-appointed receiver, a custodian, or another officia|?

g No
El Yes

List Certain Gifts and Contributions

13.Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

MNO

Ci Yes Fill in the details for each gitt.

 

 

 

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Vaiue
per person the gifts
$
Perscn to thm Ycu Gave the Gift
$
Nurnber Street
City State ZlP Code
Person's relationship to you
Gifts with a total value of more than 5600 Describe the gifts Dates you gave Vaiue
per person the gifts
_ $
Perscn to thrn Ycu Gave the Glft
$

 

 

 

Number Street

 

City State ZlP Code

Person’s relationship to you

Ofiicia| Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 60 of 73

Debtor1 ADA V. ARMENTEROS-F|GUEROA

Case number t/rl<newni
Flrst Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

mNo

n Yes. Fill in the details for each gift or contribution

 

 

G|fts or contributions to charities Describe what you contributed Date you Vaiue
that total more than $600 contributed
$
Charity’s Name
$

 

 

 

Number Street

 

city State ziP code

m List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
disaster, or gambling?

MNo

El Yes Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Vaiue of property
how the loss occurred 4 _ 4 4 _ loss lost
include the amount that insurance has paid List pending insurance
claims on line 33 of Schedule A/B.' Property.
$

List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attomeys bankruptcy petition preparers or credit counseling agencies for services required in your bankruptcy.

l;l No
m Yes Fill in the details

 

 

 

 

 

 

AMY M|LLER Descript|on and value of any property transferred ?r::l;f|:;ary:lnaesnt or Amount of payment

Person Who Was Paid made

8555 3 EASTERN AVE FOR PREPAR|NG ALL THE FORMS FOR MY

Number street CHAPTER 7 FlLlNG $ 200.00
$

LAS VEGAS NV 89123

city State ziP code

amy@amytaxesnmore.com

Email or website address

 

Person Who Made the Payment, if Not You

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 7

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 61 of 73

 

 

Debtor1 ADA V- ARMENTEROS'F|GUEROA Case number tin<,iowril
Flrst Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of

transfer was made payment

 

Person Who Was Paid

 

Number Street

 

 

City State ZlP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

MNo

Ei Yes Fill in the details

 

 

 

Descrlptlon and value of any property transferred Date payment or Amount of payment
transfer was
made
Person Who Was Paid
Number Street $
$

 

City State ZlP Code

18. Within 2 years before you filed for bankruptcy, did you se||, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?
include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.

MNo

El Yes. Fill in the details

Descriptlon and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

 

Person Who Received Transfer

 

Number Street

 

 

City state ziP code

Person‘s relationship to you

 

Person Who Received Transfer

 

Number Street

 

 

City State ZlP Code

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 8

Case 19-11687-ab| Doc 1 Entered 03/22/19 15:56:57 Page 62 of 73

Debtor1 ADA V- ARMENTEROS'F|GUEROA Case number (lrihewhl

Flrst Name Middle Name LastName

19.Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

MNo

Ci Yes Fill in the details

Descript|on and value of the property transferred Date transfer
was made

Name of trust

 

-i.iet certein Fineneiei Aeeeunte, lnetrurnente, safe oepeeit eexee, end storage units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, so|d, moved, or transferred?
include checking, savings money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives associations and other financial institutions

MNo

Ci Yes Fill in the details

 

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
Name of Financial institution
xxxx-__ _ _ _ El checking ___ 5
cl Savlngs

Number Street
cl Money market

 

 

 

 

cl Brokerage
City State ZlP Code n other
xxxx- Ci checking s
Name of Financial institution
n Savings
Number street cl Money market

n Brokerage

 

cl Other

 

City State ZlP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities cash, or other valuables?
g No
El Yes Fill in the details

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
have it?
n No
Name of Financial institution Name n Yes
Number Street Number Street
city state ziP Code

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 9

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 63 of 73

Debtor1 ADA V- ARMENTEROS'F|GUEROA Case number (irl<newni

Flrst Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your horne within 1 year before you filed for bankruptcy?
No
ill Yes Fill in the details

 

Who else has or had access to it? Describe the contents Do you still
have it?
cl No
Name of Storage Faciiity Name n Yes
Number Street Number Street

 

 

City State ZlP Code

 

City State ZlP Code

ldontlfy Property You Hold or ¢ontrol for Somoono Elso

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone.
w No
Ei Yes Fill in the details
Where is the property? Describe the property Vaiue

 

Owner‘s Name $

 

` Street
Number Street

 

 

 

City State ZlP Code

 

City State ZlP Code

Give Dotalls About Environmontal information

 

For the purpose of Part 10, the following definitions apply:

l Environmental law means any federa|, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances wastes or material into the air, land, soi|, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances wastes or materia|.

l Site means any |ocation, facility, or property as defined under any environmental |aw, whether you now own, operate, or
utilize it or used to own, operate, or utilize it, including disposal sites.

l Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous materia|, pollutant, contaminant, or similar term.

Report all notices releases and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental |aw?

MNo

ill Yes Fill in the details

 

 

Governmentai unit Environmental iaw, if you know it Date of notice
Name of site Govemmentai unit
Number Street Number Street

City State ZlP Code

 

 

City State ZlP Code

Oficial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 10

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 64 of 73

Debtor1 ADA v. ARMENTE Ros-FlGUEROA ease number tamm

Flrst Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous materia|?

MNo

Ci Yes Fill in the details

 

 

 

Govemmentai unit Envlronmenta| |aw, if you know it Date of notice
Name of site Govemmentai unit
Number Street Number Street

City State ZlP Code

 

City State ZlP Code

26. Have you been a party in any judicial or administrative proceeding under any environmental |aw? include settlements and orders.

MNo

Ci Yes Fill in the details

 

 

Stat s of the
Court or agency Nature of the case caseu
Case title
Cl Pending
Court Name
n On appeal
Number Street n COnCluded
case number city state zlP code

m Give Dotails About Your Business or Connoctlons to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
cl A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
cl A member of a limited liability company (LLC) or limited liability partnership (LLP)
cl A partner in a partnership
El An officer, director, or managing executive of a corporation

cl An owner of at least 5% of the voting or equity securities of a corporation

q No. None of the above applies. Go to Part12.
cl Yes. Check ali that apply above and fill in the details below for each business,
Describe the nature of the business Employer identification number
Do not include Social Security number or |T|N.

 

Business Name

E|N: -

 

Number Street
Name of accountant or bookkeeper Dates business existed

 

From To

 

City State ZlP Code
Describe the nature of the business Employer identification number
Do not include Social Security number or iTlN.

 

Business Name

 

 

E|N:____-_____________
Number Street
Name of accountant or bookkeeper Dates business existed
From To

 

City State ZlP Code

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 11

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 65 of 73

Debtor1 ADA V. ARMENTEROS`F|GUEROA Case number (ifkm)

F`rst Nme Mddle Nane Last Name

 

 

Employer identification number
Do not include Social Security number or lTiN.

Describe the nature of the business

 

 

 

EINI ______-___________
N"'"‘b°' sm Name of accountant or bookkeeper Da\¢$ business existed
From To

 

city state zll= code

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? include all financial
institutions creditors or other parties.

MNo

Ei Yes Fill in the details below.

Date issued

 

Name MM/DD/YYYV

 

Ntmber Stroot

 

 

City State ZlF Code

m»»-»-

| have read the answers on this Statement of Financial Affairs and any attachments and l declare under penalty of perjury that the
answers are true and correct l understand that making a false statementl concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 . .C. §§ 152, 1341, 1519, and 3571.

  

X

Sig ure of Debtor 1 Signature of Debtor 2

s QZ-liQ-l-Cl

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (inicia| Form 107)?

M No
n Yes

 

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

UNO

g Yes. Name of person AMY M"-LER . Attach the Bankruptcy Petition Preparer's Notice,
Declaration, and Signature (Official Form 119).

thciai Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 12

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 66 of 73

Fill in this information to identify your case:

Debtor1 ADA V. ARMENTE FiOS-F|GUEROA

Flrst Name Middle Name Last Name

Debtor 2
(Spouse, if filing) Flrst Name Middle Name Last Name

 

United States Bankruptcy Court for the: D|STR|CT OF NEVADA

Case number a Check if this is an
<"""°W"> amended ming

 

 

 

Ochiai Form 108
Statement of intention for individuals Filing Under Chapter 7 me

 

if you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you listen the form.
if two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. if more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

mt Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
information below.

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property

secures a debt? as exempt on Schedule C?

Creditor’s

name ToYoTA lvloToFi CREDlT CORP 5 S“"e"de'"‘e p'°pe"y~ n N°
cl Retain the properly and redeem it. M Yes

D ' t` f

pre;;t;rlrpy lon o TOYOTA RAV4 U Retain the property and enter into a

Secunng debt Reaffl`rmatl'on Agreement.

g Retain the properly and [expiain]:
CONT|NUE MAK|NG PAYMENTS

 

nc;:i;t:or’s m Surrender the properly. U No
_ _ m Retain the properly and redeem it. U Yes

E;;::~?;lon of m Retain the_properly and enter into a

securing debt Reameiat/on Agreement.

cl Retain the properly and [expiain]:

 

g;::t:orys m Surrender the properly. U No
_ _ m Retain the properly and redeem it. m Yes

E:>Sp::~li);mn Of m Retain the properly and enter into a

securing debt: Reaffirmation Agreement.

m Retain the properly and [expiain]:

 

g;::t:or`$ m Surrender the properly. U No
_ l m Retain the properly and redeem it. U Yes

E;Spcer:~?;lon Of m Retain the properly and enter into a

securing debt Reaffirmation Agreement.

m Retain the properly and [expiain]:

 

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 1

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 67 of 73

Debtor1 ADA V. ARMENTEROS'F|GUEROA Case number (llknown)

Flrst Nmie M'ddle Name Last Name

 

List ¥our Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Dfiicial Form 1066),
fill in the information below. Do not list real estate |eases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. ¥ou may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

Describe your unexpired personal property leases Will the lease be assumed?
Lessor’s name: n No
. . n Yes

Descrlptlon of leased

properly:

Lessors name: n No

. . n Yes

Descrlpllon of leased

DTODe\‘W`~

Lessors name: El NO

Description of leased n Yes

properly:

Lessor’s name: [| NO
n Yes

Description of leased

properly:

Lessor’s name: n NO
n Yes

Description of leased

properly:

Lessors name: n NO
n Yes

Description of leased

DiOP<->\‘W'-

Lessor’s name: n NO
n Yes

Description of leased

properly:

sign Be|°w

Under penalty of perjury, l declare that l have indicated my intention about any property of my estate that secures a debt and any
on property that is subject to an unexpired lease.

X X

 

Sign re of Debtor1 Signature of Debtor 2
Dafeo \0 \ Date
MM/ DD / WY¥ MM/ DD / WY¥

Official Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 68 of 73

Fill in this information to identify your case:

Check one box only as directed in this form and in
Form122A-1Supp:

 

Debtor1 ADA V. ARMENTEROS-F|GUEROA

Flrst Name Middle Name Last Name

w 1. There is no presumption of abuse.

Debtor 2

 

 

(Spouse if hling) F"sf~ame Middle Name Lasi~ame l:l 2. The calculation to determine if a presumption of
abuse applies will be made under Chapter 7
United States Bankruptcy Court for the: D|STFl|CT OF NEVADA Means Test Ca/cu/at/Qn (Officia| Form 122A_2).
Case number Cl 3. The Means Test does not apply now because of
(Ifknown) qualihed military service but it could apply later.

 

 

 

l:l Check if this is an amended filing

Official Form 122A-1
Chapter 7 Statement of Your Current Monthly lncome 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for being accurate. lf more
space is needed, attach a separate sheet to this fonn. include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (lf known). |f you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under § 707(b)(2) (Official Form 122A-1Supp) with this form.

-Calculate Your Current Monthly lncome

1. What is your marital and filing status? Check one only.

M Not married. Fill our column A, lines 2-11.
Cl Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

 

Cl Married and your spouse is NOT filing with you. You and your spouse are:
Cl Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

Cl Living separately or are legally separated. Fill out Column A, lines 2-11; do not till out Column B. By checking this box, you declare
under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
spouse are living apart for reasons that do not include evading the Means Test requirements 11 U.S.C. § 707(b)(7)(B).

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you file this
bankruptcy case. 11 U.S.C. § 101 (10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
August 31. lf the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
income from that property in one column only. |f you have nothing to report for any |ine, write $0 in the space.

Column A Column B
Debtor 1 Debtor 2 or
non-Filing spouse

2. Your gross wages, salary, tips, bonuses, overtime, and commissions

(before all payroll deductions). $ 1 ,458.00 $

3. Alimony and maintenance payments. Do not include payments from a spouse if 0 00
Column B is filled in. $__'_ $

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support. include regular contributions
from an unmarried partner, members of your household, your dependents, parents,
and roommates. lnc|ude regular contributions from a spouse only if Column B is not

filled in. Do not include payments you listed on line 3. $____MO $

5. Net income from operating a business, profession, Debtor1 Debtor 2

 

 

or farm

Gross receipts (before all deductions) $__ $__

Ordinary and necessary operating expenses - $ - $

Net monthly income from a business, profession, or farm $ 0.00 $ :;’r‘;y_) $ 0.00 $
6. Net income from rental and other real property Debtor1 Debtor 2

Gross receipts (before all deductions) $_ $

Ordinary and necessary operating expenses - $ - $

Net monthly income from rental or other real property $ O_OO $ :;’r‘;y_) $ O_OO
7. lnterest, dividends, and royalties $ 0.00

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 1

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 69 of 73

 

Debtor1 ADA V. ARMENTEROS~F|GUEROA _ Case number(irlmwn)
Fist Nane Mddle Name Last Name
Column A Coiumn B
Debtor 1 Debtor 2 or
non-filing spouse

=' 8. Unemployment compensation $ 0.00 $
' Do not enter the amount if you contend that the amount received was a benefit
under the Social Security Act. instead list it here: ...............................
For you .................................................................................. $
For your spouse ................................................................... 3

9. Pension or retirement income. Do not include any amount received that was a
benefit under me social security Acl. $ 0.00 3

§ 10_ lncome from all other sources not listed above. Specify the source and amount.

' Do not include any benefits received under the Social Security Act or payments received
as a victim of a war crime, a crime against humanity, or international or domestic
terrorism. lf necessary, list other sources on a separate page and put the total below.

 

 

 

0.00
$ 0.00
Total amounts from separate pages, if any. + $ 0.00 + $
1 1. Calculate your total current monthly income. Add lines 2 through 10 for each \ 498 (x) + v = l L, 58 m
column. Then add the total for Column A to the total for Column B. $ / ' ~ $ $ ’ '

 

 

 

Total current
monthly income

mbatermine Whether the Means Test Applies to ¥ou

 

12. Calculate your current monthly income for the year. Fol|ow these steps:

12a Copy your total current monthly income from line 11. .............................................................................. Copy line 11 here9

 

Multiply by 12 (the number of months in a year).

12b. The result is your annual income for this part of the fonn. 12b. y

 

13. Calculate the median family income that applies to you. Fo||ow these steps:

Fill in the state in which you live. NEVADA

Fill irl the number of people in your househo|d. ii

Fill in the median family income for your state and size of household. ............................................................................................. 13. $_|2¢6" ii W

To find a list of applicable median income amounts, go online using the link specified in the separate
instructions for this form. This list may also be available at the bankruptcy clerk's office.

 

 

 

 

z 14. How do the lines compare?

14a. i Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
Go to Part 3.

14b. m Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
Go to Part 3 and fill out Form 122A-2.

By i here, | declare under penalty of perjury that the information on this statement and in any attachments is true and correct.

X X

 

 

Sig aturzof Debtor \q Signature of Debtor 2
Date 0 \w Date

MM/ DD /YYYY MM/DD /YYYY

lf you checked line 14a, do NOT fill out or file Form 122A~2.
lf you checked line 14b, fill out Fcrrn 122A~2 and file lt with this form.

Official Form 122A-1 Chapter 7 Statement of Your Current Monthly lncome page 2

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 70 of 73

UNITED STATES BANKRUPTCY COURT

DISTRICT OF NEVADA
* * * * * *
)
In re: ) Bankruptcy No.:

A ) Chapter 7

DA V. ARMENTEROS-FIGUEROA )
) VERIFICATION OF CREDITOR

) MATRIX
)
)
Debtor(s). )
)
)

 

The above named Debtor hereby verities that the attached list of creditors is true

and correct to the best of his/her knowledge

Date O% “9 \q Signature

Date Signature

 

 

 

vercredmatrix.wpd rev. 4/12/07

Case 19-11687-ab| DOC 1 Entered 03/22/19 15:56:57 Page 71 of 73

CRED|TOR MATR|X
ADA V|CTOR|A ARMENTEROS-F|GUEROA

AC|MA CRED|T
9815 S MONROE ST 4TH FL.
SANDY, UT 84070

ALLAMER|CAN SURG|CAL LLC
1040 S RA|NBOW BLVD STE 101
LAS VEGAS, NV 89145

OPPORTUN|TY FlNANClAL
130 E RANDOLPH ST STE 3400
CH|CAGO, |L60601

TMOB|LE
12920 SE 38TH ST.
BELLEVUE, WA, 98006

|C SYSTEM
PO BOX 64378
SAlNT PAUL, MN 55164

D|VERS|F|ED CONSULTANTS
PO BOX 551268
JACKSONV|LLE, FL 32255

AT&T
208 S. AKARD ST.
DALLAS, TX, 75202

AMER|CAN EXPRESS
PO BOX 981537
EL PASO, TX 79998

CAP|TAL ONE BANK
PO BOX 30281
SALT LAKE C|TY, UT 84130

COMEN|TY BANK/P|ER 1
PO BOX 182789
COLUMBUS, OH 43218

COMEN|TY BANK/VlCTOR|A SECRET
PO BOX 182789
COLUMBUS, OH 43218

CONN CRED|T CO
PO BOX 2358
BEAUMONT, TX 77704

CURACAO
1605 W OLYMP|C BLVD
LOS ANGELES, CA 90015

D|SCOVER FlNANClAL
PO BOX 15316
W|LM|NGTON, DE 19850

DSNB/MACYS
PO BOX 8218
MASON, OH 45050

F|RST PREM|ER BANK
3820 N LOU|SE AVE
S|OUX FALLS, SD 57107

CaS€ 19-11687-ab| DOC l

KOHLS DEPARTMENT STORE
PO BOX 3115
MlLAUKEE, Wl 53201

MERR|CK BANK
10705 S. JORDAN GATEWAY STE 200
SOUTH JORDAN, UT 84095

SEVENTH AVENUE
1515 S 21ST ST
CLlNTON, lA 53566

SYNCB/CARE CREDIT
PO BOX 965036
ORLANDO, FL 32896

SYNCB/CHEVRON
PO BOX 965015
ORLANDO, FL 32896

SYNCB/CONNS
PO BOX 965036
ORLANDO, FL 32896

SYNCB/HOME DES|GN
PO BOX 965036
ORLANDO, FL 32896

SYNCB/MEGA GROUP
PO BOX 965036
ORLANDO, FL 32896

SYNCB/PAYPAL
PO BOX 965005
ORLANDO, FL 32896

SYNCB/QVC
PO BOX 965005
ORLANDO, FL 32896

SYNCB/WALMART
PO BOX 965024
ORLANDO, FL 32896

WEBBANK/F|NGERHUT
6250 R|DGEWOD RD
SAlNT CLOUD, MN 56303

WELLS FARGO CARD
PO BOX 14517
DES MO|NES, lA 50306

WF/D|LLARDS
PO BOX 14517
DES MO|NES, |A 50306

D|VERS|F|ED CONSULTANTS
PO BOX 551268
JACKSONV|LLE, FL 32255

PLUS FOUR |NC
PO BOX 95846
LAS VEGAS, NV 89193

Entered 03/22/19 15:56:57 Page 72 of 73

CaS€ 19-11687-ab| DOC l

DESERT RAD|OLOG|STS
2020 PALOM|NO LANE, SUiTE 100
LAS VEGAS, NV 89106

TOYOTA MOTOR CRED|T
5005 N RlVER BLVD NE
CEDAR RAP|DS, |A 52411

AMER|CAN A|RLlNES
4333 AMON CARTER BLVD
FORT WORTH, TX 76155

FLOOR DECOR
1080 W SUNSET RD
HENDERSON, NV 89014

OPPLOANS
130 E RANDOLPH ST #3400
CH|CAGO, |L 60601

Entered 03/22/19 15:56:57 Page 73 of 73

